Exhibit 10.1

DIFFERENTIAL BRANDS GROUP, INC.,
2016 STOCK INCENTIVE COMPENSATION PLAN

1. Establishment; Effective Date; Purposes; and Duration.

(a) Establishment of the Plan; Effective Date.  Differential Brands Group, Inc.,
a Delaware corporation (the “Company”), hereby establishes this incentive
compensation plan to be known as the “Differential Brands Group, Inc., 2016
Stock Incentive Compensation Plan,” as set forth in this document (the
“Plan”).  The Plan permits the grant of Incentive Stock Options, Nonqualified
Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock
Units, Other Stock-Based Awards, Performance Compensation Awards, Dividend
Equivalents and Cash-Based Awards.  The Plan was adopted on October 5, 2016 by
the Company’s Board of Directors, subject to the approval by the shareholders of
the Company at the 2016 Annual Meeting of Shareholders on November 7, 2016 and
shall only become effective upon the date on which the Plan is approved by the
shareholders of the Company (“Effective Date”).  The Plan shall remain in effect
as provided in Section 1(c).

(b) Purposes of the Plan.  The purposes of the Plan are: (i) to enhance the
Company’s and the Affiliates’ ability to attract highly qualified personnel;
(ii) to strengthen their retention capabilities; (iii) to enhance the long-term
performance and competitiveness of the Company and the Affiliates; and (iv) to
align the interests of Plan participants with those of the Company’s
shareholders.  To accomplish such purposes, the Plan provides that the Company
may grant Incentive Stock Options, Nonqualified Stock Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Other Stock-Based
Awards, Performance Compensation Awards, Dividend Equivalents and Cash-Based
Awards.

(c) Duration of the Plan.  The Plan shall commence on the Effective Date and
shall remain in effect, subject to the right of the Board of Directors to amend,
suspend or terminate the Plan at any time pursuant to Section 16, until all
Shares subject to it shall have been delivered, and any restrictions on such
Shares have lapsed, pursuant to the Plan’s provisions.  However, in no event may
an Award be granted under the Plan on or after ten years from the Effective
Date.

2. Definitions.

Certain terms used herein have the definitions given to them in the first
instance in which they are used.  In addition, for purposes of the Plan, the
following terms are defined as set forth below:

(a) “Affiliate” means (i) any Subsidiary; (ii) any Person that directly or
indirectly controls, is controlled by or is under common control with the
Company; and/or (iii) to the extent provided by the Committee, any Person in
which the Company has a significant interest.  The term “control” (including,
with correlative meaning, the terms “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting or other securities, by
contract or otherwise.

(b) “Applicable Exchange” means the Nasdaq Stock Exchange or such other
securities exchange or inter-dealer quotation system as may at the applicable
time be the principal market for the Common Stock.



-1-

--------------------------------------------------------------------------------

 

 

(c) “Award” means, individually or collectively, a grant under the Plan of
Incentive Stock Options, Nonqualified Stock Options, Stock Appreciation Rights,
Restricted Stock Awards, Restricted Stock Units, Other Stock-Based Awards,
Performance Compensation Awards, Dividend Equivalents and Cash-Based Awards.

(d) “Award Agreement” means either: (a) a written agreement entered into by the
Company and a Participant setting forth the terms and provisions applicable to
an Award granted under the Plan, or (b) a written or electronic statement issued
by the Company to a Participant describing the terms and provisions of such
Award, including any amendment or modification thereof.  The Committee may
provide for the use of electronic, internet or other non-paper Award Agreements,
and the use of electronic, internet or other non-paper means for the acceptance
thereof and actions thereunder by a Participant.

(e) “Board” or “Board of Directors” means the Board of Directors of the Company.

(f) “Cash-Based Award” means an Award, whose value is determined by the
Committee, granted to a Participant, as described in Section 11.

(g) “Cause” means, unless otherwise provided in an Award Agreement, (i) “Cause”
as defined in any Individual Agreement to which the applicable Participant is a
party, or (ii) if there is no such Individual Agreement or if it does not define
Cause: (A) commission of (1) a felony (or its equivalent in a non-United States
jurisdiction) or (2) other conduct of a criminal nature that has or is likely to
have a material adverse effect on the reputation or standing in the community of
the Company or an Affiliate or that legally prohibits the Participant from
working for the Company or any Affiliate; (B) breach by the Participant of a
regulatory rule that adversely affects the Participant’s ability to perform the
Participant’s duties to the Company and the Subsidiaries and Affiliates;
(C) dishonesty in the course of fulfilling the Participant’s employment duties;
(D) any material breach by the Participant of any provision of any agreement or
understanding between the Company or an Affiliate and the Participant regarding
the terms of the Participant’s service as an Employee, Director or Consultant of
the Company or an Affiliate, including the willful and continued failure or
refusal of the Participant to perform the material duties required of such
Participant as an Employee, Director or Consultant of the Company or an
Affiliate, other than as a result of having a Disability, or a breach of any
applicable invention assignment, confidentiality or other restrictive covenant
agreement or similar agreement between the Company or an Affiliate and the
Participant; (E) any other misconduct by the Participant that is materially
injurious to the financial condition or business reputation of, or is otherwise
materially injurious to, the Company or an Affiliate; or (F) before a Change in
Control, such other events as shall be determined by the Committee and set forth
in a Participant’s Award Agreement.



-2-

--------------------------------------------------------------------------------

 

 

(h) “Change in Control” shall be as defined in an Award Agreement.  In the event
that an Award Agreement does not define “Change in Control” it shall mean the
occurrence of any of the following:

(i) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”) becomes the beneficial owner (within
the meaning of Rule 13d‑3 promulgated under the Exchange Act) of 50% or more of
either (A) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided,  however, that, for purposes of this Section 2(h), the following
acquisitions shall not constitute a Change in Control: (i) any acquisition by
the Company, (ii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Affiliate or (iii) any
acquisition by any corporation pursuant to a transaction that complies with
Sections 2(h)(iii)(A) and 2(h)(iii)(B);

(ii) Any time at which individuals who, as of the Effective Date, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided,  however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any Affiliate, a
sale or other disposition of all or substantially all of the assets of the
Company, or the acquisition of assets or stock of another entity by the Company
or any Affiliate (each, a “Business Combination”), in each case unless,
following such Business Combination, (A) all or substantially all of the
individuals and entities that were the beneficial owners of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than 50% of the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) and the combined voting power of
the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be and (B) at least a majority of the members
of the board of directors (or, for a non-corporate entity, equivalent governing
body) of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or

(iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.



-3-

--------------------------------------------------------------------------------

 

 

(i) “Change in Control Price” means the price per share offered in respect of
the Common Stock in conjunction with any transaction resulting in a Change in
Control on a fully-diluted basis (as determined by the Board or the Committee as
constituted before the Change in Control, if any part of the offered price is
payable other than in cash) or, in the case of a Change in Control occurring
solely by reason of a change in the composition of the Board, the average Fair
Market Value of a Share on the 30 trading days immediately preceding the date on
which a Change in Control occurs, provided that if the use of such average Fair
Market Value in respect of a particular Award would cause an additional tax to
be due and payable by the Participant under Section 409A of the Code, the Board
or Committee shall determine the Change in Control Price in respect of such
Award in a manner that does not have such result.

(j) “Code” means the Internal Revenue Code of 1986, as it may be amended from
time to time, including rules and regulations promulgated thereunder and
successor provisions and rules and regulations thereto.

(k) “Committee” means the Compensation Committee of the Board of Directors or a
subcommittee thereof, or such other committee designated by the Board to
administer the Plan.

(l) “Common Stock” means common stock, par value $0.10 per share, of the
Company.  In the event of any adjustment pursuant to Section 4(e), the stock or
security resulting from such adjustment shall be deemed to be Common Stock
within the meaning of the Plan.

(m) “Consultant” means a consultant, advisor or other independent contractor who
is a natural person and performs services for the Company or an Affiliate in a
capacity other than as an Employee or Director.

(n) “Director” means any individual who is a member of the Board of Directors of
the Company.

(o) “Disability” means (i) “Disability” as defined in the applicable Award
Agreement, or any Individual Agreement, to which the Participant is a party, or
(ii) if clause (i) does not apply, (A) permanent and total disability as
determined under the Company’s, or an Affiliate’s, long-term disability plan
applicable to the Participant, or (B) if there is no such plan applicable to the
Participant, “disability” as determined by the Committee (in each case, to the
extent applicable to any Award, as determined consistent with Sections 22(e)(3)
or 409A(a)(2)(C) of the Code).

(p) “Disaffiliation” means an Affiliate’s ceasing to be an Affiliate for any
reason (including as a result of a public offering, or a spin-off or sale by the
Company, of the stock of the Affiliate) or a sale of a division of the Company
or an Affiliate.

(q) “Dividend Equivalent” means with respect to an Award in which no dividends
are paid with respect to the Shares subject to the Award, a right to receive the
equivalent value (in cash or Shares) of dividends that would otherwise be paid
on the Shares subject to the Award if such Shares were beneficially owned by the
Participant, as provided under Section 10.

(r) “Effective Date” shall have the meaning ascribed to such term in
Section 1(a).



-4-

--------------------------------------------------------------------------------

 

 

(s) “Eligible Individual” means any Employee, Non-Employee Director or
Consultant, and any prospective Employee or Consultant who has accepted an offer
of employment or consultancy from the Company or an Affiliate.

(t) “Employee” means any person designated as an employee of the Company and/or
an Affiliate on the payroll records thereof.  An Employee shall not include any
individual during any period he or she is classified or treated by the Company
or an Affiliate as an independent contractor, a consultant, or any employee of
an employment, consulting, or temporary agency or any other entity other than
the Company and/or an Affiliate without regard to whether such individual is
subsequently determined to have been, or is subsequently retroactively
reclassified as a common-law employee of the Company and/or an Affiliate during
such period.  For the avoidance of doubt, a Director who would otherwise be an
“Employee” within the meaning of this Section 2(t) shall be considered an
Employee for purposes of the Plan.

(u) “Exchange Act” means the Securities Exchange Act of 1934, as it may be
amended from time to time, including the rules and regulations promulgated
thereunder and successor provisions and rules and regulations thereto.

(v) “Fair Market Value” means, if the Common Stock is listed on a national
securities exchange, as of any given date, the closing price for the Common
Stock on such date on the Applicable Exchange, or if Shares were not traded on
the Applicable Exchange on such measurement date, then on the next preceding
date on which Shares are traded, all as reported by such source as the Committee
may select.  If the Common Stock is not listed on a national securities
exchange, Fair Market Value shall be determined by the Committee in its good
faith discretion.

(w) “Fiscal Year” means the calendar year, or such other consecutive
twelve-month period as the Committee may select.

(x) “Freestanding SAR” means an SAR that is granted independently of any
Options, as described in Section 7.

(y) “Good Reason” means, unless otherwise provided in an Award Agreement,
(i) “Good Reason” as defined in any Individual Agreement to which the applicable
Participant is a party, or (ii) if there is no such Individual Agreement or if
it does not define Good Reason: (A) a material reduction by the Company or an
Affiliate in the Participant’s rate of annual base salary from that in effect
immediately prior to the Change in Control; (B) a material reduction by the
Company or an Affiliate in the Participant’s annual target bonus opportunity
from that in effect immediately prior to the Change in Control; or (C) the
Company or an Affiliate requires the Participant to change the Participant’s
principal location of work to a location that is in excess of fifty (50) miles
from the location thereof immediately prior to the Change in
Control.  Notwithstanding the foregoing, a Termination of Service of a
Participant for Good Reason shall not have occurred unless (i) the Participant
gives written notice to the Company or an Affiliate, as applicable, of
Termination of Service within thirty (30) days after the Participant first
becomes aware of the occurrence of the circumstances constituting Good Reason,
specifying in reasonable detail the circumstances constituting Good Reason, and
(ii) the Company or the Affiliate, as the case may be, has failed within thirty
(30) days after receipt of such notice to cure the circumstances constituting
Good Reason. For the avoidance of doubt, unless otherwise specifically provided
in any applicable Award Agreement, for purposes of this Plan, Good Reason shall
not exist prior to a Change in Control.



-5-

--------------------------------------------------------------------------------

 

 

(z) “Grant Date” means the later of: (i) the date on which the Committee (or its
designee) by resolution, written consent or other appropriate action selects an
Eligible Individual to receive a grant of an Award, determines the number of
Shares or other amount to be subject to such Award and, if applicable,
determines the Option Price or Grant Price of such Award, provided that as soon
reasonably practical thereafter the Committee (or its designee) both notifies
the Eligible Individual of the Award and enters into an Award Agreement with the
Eligible Individual, or (ii) the date designated as the “grant date” in an Award
Agreement.

(aa) “Grant Price”  means the price established as of the Grant Date of an SAR
pursuant to Section 7 used to determine whether there is any payment due upon
exercise of the SAR.

(bb) “Incentive Stock Option” means an option to purchase Shares that is
intended to be an “incentive stock option” within the meaning of Sections 421
and 422 of the Code, as now constituted or subsequently amended, or pursuant to
a successor provision of the Code, and which is designated as an Incentive Stock
Option in the applicable Award Agreement.

(cc) “Individual Agreement” means an employment, change of control, consulting
or similar agreement between a Participant and the Company or an Affiliate that
is in effect as of the Grant Date of an Award hereunder.

(dd) “Insider” means an individual who is, on the relevant date, an officer,
director or ten percent (10%) beneficial owner (within the meaning of Rule 13d‑3
promulgated under the Exchange Act) of any class of the Company’s equity
securities that is registered pursuant to Section 12 of the Exchange Act, as
determined by the Committee in accordance with Section 16 of the Exchange Act.

(ee) “New Employer” means, after a Change in Control, a Participant’s employer,
or any direct or indirect parent or any direct or indirect majority-owned
subsidiary of such employer.

(ff) “Non-Employee Director” means a Director who is not an Employee.

(gg) “Nonqualified Stock Option” or “NQSO” means a right to purchase Shares
under the Plan in accordance with the terms and conditions set forth in
Section 6 and which is not intended to meet the requirements of Section 422 of
the Code or otherwise does not meet such requirements.

(hh) “Notice” means notice provided by a Participant to the Company in a manner
prescribed by the Committee.

(ii) “Option” or “Stock Option” means an Incentive Stock Option or a
Nonqualified Stock Option, as described in Section 6.

(jj) “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.

(kk) “Other Stock-Based Award” means an equity-based or equity-related Award,
other than an Option, SAR, Restricted Stock, Restricted Stock Unit or Dividend
Equivalent, granted in accordance with the terms and conditions set forth in
Section 9.

(ll) “Participant” means any eligible individual as set forth in Section 5 who
holds one or more outstanding Awards.



-6-

--------------------------------------------------------------------------------

 

 

(mm) “Performance Compensation Award” means any Award designated by the
Committee as a Performance Compensation Award pursuant to Section 12 of the
Plan.

(nn) “Performance Formula” shall mean, for a Performance Period, the one or more
objective formulae applied against the relevant Performance Goal to determine,
with regard to the Performance Compensation Award of a particular Participant,
whether all, some portion but less than all, or none of the Performance
Compensation Award has been earned for the Performance Period.

(oo) “Performance Goals” shall mean, for a Performance Period, the one or more
goals established by the Committee for the Performance Period based upon the
relevant Performance Measures.

(pp) “Performance Measure” means any performance criteria or measures as
described in Section 12(c) on which the performance goals described in
Section 12 for Performance Compensation Awards are based, and which criteria or
measures are approved by the Company’s shareholders pursuant to the Plan.

(qq) “Performance Period” means the period of time, as determined in the
discretion of the Committee, during which the performance goals must be met in
order to determine the degree of payout and/or vesting with respect to, or the
amount or entitlement to, an Award.

(rr) “Period of Restriction” means the period of time during which Shares of
Restricted Stock or Restricted Stock Units are subject to a substantial risk of
forfeiture and/or other restrictions, or, as applicable, the period of time
within which performance is measured for purposes of determining whether such an
Award has been earned, and, in the case of Restricted Stock, the transfer of
Shares of Restricted Stock is limited in some way, in each case in accordance
with Section 8.

(ss) “Prior Plan” the Joe’s Jeans Amended and Restated 2004 Stock Incentive
Plan.

(tt) “Restricted Stock” means an Award of Shares granted to a Participant,
subject to the applicable Period of Restriction, pursuant to Section 8.

(uu) “Restricted Stock Unit” means an unfunded and unsecured promise to deliver
Shares or cash, subject to the applicable Period of Restriction, granted
pursuant to Section 8.

(vv) “Rule 16b-3” means Rule 16b-3 under the Exchange Act, or any successor
rule, as the same may be amended from time to time.

(ww) “SEC” means the Securities and Exchange Commission.

(xx) “Securities Act” means the Securities Act of 1933, as it may be amended
from time to time, including the rules and regulations promulgated thereunder
and successor provisions and rules and regulations thereto.

(yy) “Share” means a share of Common Stock (including any new, additional or
different stock or securities resulting from any change in corporate
capitalization as listed in Section 4(e)).

(zz) “Stock Appreciation Right” or “SAR” means an Award, granted alone (a
“Freestanding SAR”) or in connection with a related Option (a “Tandem SAR”),
designated as an SAR, pursuant to the terms of Section 7.



-7-

--------------------------------------------------------------------------------

 

 

(aaa) “Subsidiary” means any present or future corporation which is or would be
a “subsidiary corporation” of the Company as the term is defined in
Section 424(f) of the Code.

(bbb) “Substitute Awards” means Awards granted or Shares issued by the Company
in assumption of, or in substitution or exchange for, options or other awards
previously granted, or the right or obligation to grant future options or other
awards, by a company acquired by the Company and/or an Affiliate or with which
the Company and/or an Affiliate combines, or otherwise in connection with any
merger, consolidation, acquisition of property or stock, or reorganization
involving the Company or an Affiliate, including a transaction described in Code
Section 424(a) or Awards granted or Shares issued by the Company in substitution
or exchange of an award previously granted by the Company.

(ccc) “Termination of Service” means the termination of the applicable
Participant’s employment with, or performance of services for, the Company or
any Affiliate under any circumstances.  Unless otherwise determined by the
Committee, a Termination of Service shall not be considered to have occurred in
the case of: (i) sick leave; (ii) military leave; (iii) any other leave of
absence approved by the Committee, provided that such leave is for a period of
not more than 90 days, unless reemployment upon the expiration of such leave is
guaranteed by contract or statute, or unless provided otherwise pursuant to an
applicable Company or Affiliate policy adopted from time to time; (iv) changes
in status from Director to advisory director or emeritus status; or
(v) transfers between locations of the Company or between or among the Company
and/or an Affiliate or Affiliates.  Changes in status between service as an
Employee, Director, and a Consultant will not constitute a Termination of
Service if the individual continues to perform bona fide services for the
Company or an Affiliate.  A Participant employed by, or performing services for,
an Affiliate or a division of the Company or of an Affiliate shall be deemed to
incur a Termination of Service if, as a result of a Disaffiliation, such
Affiliate or division ceases to be an Affiliate or such a division, as the case
may be, and the Participant does not immediately thereafter become an employee
of, or service provider for, the Company or another Affiliate. The Committee
shall have the discretion to determine whether and to what extent the vesting of
any Awards shall be tolled during any paid or unpaid leave of absence; provided,
 however, that, in the absence of such determination, vesting for all Awards
shall be tolled during any such unpaid leave (but not for a paid leave).

3. Administration.

(a) General.  The Committee shall have exclusive authority to operate, manage
and administer the Plan in accordance with its terms and
conditions.  Notwithstanding the foregoing, in its absolute discretion, the
Board may at any time and from time to time exercise any and all rights, duties
and responsibilities of the Committee under the Plan, including establishing
procedures to be followed by the Committee, but excluding matters which under
any applicable law, regulation or rule, including any exemptive rule under
Section 16 of the Exchange Act (including Rule 16b-3), are required to be
determined in the sole discretion of the Committee.  If and to the extent that
the Committee does not exist or cannot function, the Board may take any action
under the Plan that would otherwise be the responsibility of the Committee,
subject to the limitations set forth in the immediately preceding sentence.



-8-

--------------------------------------------------------------------------------

 

 

(b) Committee.  The members of the Committee shall be appointed from time to
time by, and shall serve at the discretion of, the Board of Directors.  The
Committee shall consist of not less than two (2) “outside directors” within the
meaning of Section 162(m) to approve the grant of any Award which might
reasonably be anticipated to result in the payment of employee remuneration that
would otherwise exceed the limit on employee remuneration deductible for income
tax purposes pursuant to Section 162(m). Each such “outside director” will
satisfy such other criteria of independence as the Board may establish and such
additional regulatory or listing requirements as the Board may determine to be
applicable or appropriate.  Appointment of Committee members shall be effective
upon their acceptance of such appointment.  Committee members may be removed by
the Board at any time either with or without cause, and such members may resign
at any time by delivering notice thereof to the Board.  Any vacancy on the
Committee, whether due to action of the Board or any other reason, shall be
filled by the Board.  The Committee shall keep minutes of its meetings (which
may be held telephonically).  A majority of the Committee shall constitute a
quorum and a majority of a quorum may authorize any action.  Any decision
reduced to writing and signed by a majority of the members of the Committee
shall be fully effective as if it has been made at a meeting duly held.

(c) Authority of the Committee.  The Committee shall have full discretionary
authority to grant, pursuant to the terms of the Plan, Awards to those
individuals who are eligible to receive Awards under the Plan.  Except as
limited by law or by the Certificate of Incorporation or By-Laws of the Company,
and subject to the provisions herein, the Committee shall have full power, in
accordance with the other terms and provisions of the Plan, to:

(i) select Eligible Individuals who may receive Awards under the Plan and become
Participants;

(ii) determine eligibility for participation in the Plan and decide all
questions concerning eligibility for, and the amount of, Awards under the Plan;

(iii) determine the sizes and types of Awards;

(iv) determine the terms and conditions of Awards, including the Option Prices
of Options and the Grant Prices of SARs;

(v) grant Awards as an alternative to, or as the form of payment for grants or
rights earned or payable under, other bonus or compensation plans, arrangements
or policies of the Company or an Affiliate;

(vi) grant Substitute Awards on such terms and conditions as the Committee may
prescribe, subject to compliance with the Incentive Stock Option rules under
Code Section 422 and the nonqualified deferred compensation rules under Code
Section 409A, where applicable;

(vii) make all determinations under the Plan concerning Termination of Service
of any Participant’s employment or service with the Company or an Affiliate,
including whether such Termination of Service occurs by reason of Cause, Good
Reason, Disability or in connection with a Change in Control, and whether a
leave constitutes a Termination of Service;

(viii) determine whether a Change in Control shall have occurred;



-9-

--------------------------------------------------------------------------------

 

 

(ix) construe, interpret and implement the Plan and any agreement or instrument
entered into under the Plan, including any Award Agreement;

(x) establish and administer any terms, conditions, restrictions, limitations,
forfeiture, vesting or exercise schedule, and other provisions of or relating to
any Award;

(xi) establish and administer any Performance Goals in connection with any
Awards, including related performance goals and performance measures or other
performance criteria and applicable performance periods, determine the extent to
which any Performance Goals and/or other terms and conditions of an Award are
attained or are not attained, and certify whether, and to what extent, any such
Performance Goals and other material terms applicable to any Award were in fact
satisfied;

(xii) construe any ambiguous provisions, correct any defects, supply any
omissions and reconcile any inconsistencies in the Plan and/or any Award
Agreement or any other instrument relating to any Awards;

(xiii) establish, adopt, amend, waive and/or rescind rules, regulations,
procedures, guidelines, forms and/or instruments for the Plan’s operation or
administration;

(xiv) make all valuation determinations relating to Awards and the payment or
settlement thereof;

(xv) grant waivers of terms, conditions, restrictions and limitations under the
Plan or applicable to any Award, or accelerate the vesting or exercisability of
any Award;

(xvi) amend or adjust the terms and conditions of any outstanding Award and/or
adjust the number and/or class of shares of stock subject to any outstanding
Award;

(xvii) at any time and from time to time after the granting of an Award, specify
such additional terms, conditions and restrictions with respect to such Award as
may be deemed necessary or appropriate to ensure compliance with any and all
applicable laws or rules, including terms, restrictions and conditions for
compliance with applicable securities laws or listing rules, methods of
withholding or providing for the payment of required taxes and restrictions
regarding a Participant’s ability to exercise Options through a cashless
(broker-assisted) exercise;

(xviii) establish any “blackout” period that the Committee in its sole
discretion deems necessary or advisable; and

(xix) exercise all such other authorities, take all such other actions and make
all such other determinations as it deems necessary or advisable for the proper
operation and/or administration of the Plan.



-10-

--------------------------------------------------------------------------------

 

 

(d) Award Agreements.  The Committee shall, subject to applicable laws and
rules, determine the date an Award is granted.  Each Award granted shall be
evidenced by an Award Agreement; however, two or more Awards granted to a single
Participant may be combined in a single Award Agreement.  Unless otherwise
provided herein, the Committee may grant Awards in tandem with or in
substitution for any other Award or Awards granted under the Plan or any award
granted under any other plan of the Company.  An Award Agreement shall not be a
precondition to the granting of an Award; provided,  however, that (i) the
Committee may, but need not, require as a condition to any Award Agreement’s
effectiveness, that such Award Agreement be executed on behalf of the Company
and/or by the Participant to whom the Award evidenced thereby shall have been
granted (including by electronic signature or other electronic indication of
acceptance), and such executed Award Agreement be delivered to the Company, and
(ii) no person shall have any rights under any Award unless and until the
Participant to whom such Award shall have been granted has complied with the
applicable terms and conditions of the Award.  The Committee shall prescribe the
form of all Award Agreements, and, subject to the terms and conditions of the
Plan, shall determine the content of all Award Agreements. By accepting an Award
pursuant to the Plan, a Participant thereby agrees that the Award will be
subject to all of the terms and provisions of the Plan and the applicable Award
Agreement. Subject to the other provisions of the Plan, any Award Agreement may
be supplemented or amended in writing from time to time as approved by the
Committee; provided that the terms and conditions of any such Award Agreement as
supplemented or amended are not inconsistent with the provisions of the
Plan.  In the event of any dispute or discrepancy concerning the terms of an
Award, the records of the Committee or its designee shall be determinative.

(e) Discretionary Authority; Decisions Binding.  The Committee shall have full
discretionary authority in all matters related to the discharge of its
responsibilities and the exercise of its authority under the Plan.  All
determinations, decisions, actions and interpretations by the Committee with
respect to the Plan and any Award Agreement, and all related orders and
resolutions of the Committee shall be final, conclusive and binding on all
Participants, the Company and its stockholders, any Affiliate and all persons
having or claiming to have any right or interest in or under the Plan and/or any
Award Agreement.  The Committee shall consider such factors as it deems relevant
to making or taking such decisions, determinations, actions and interpretations,
including the recommendations or advice of any Director or officer or employee
of the Company, any director, officer or employee of an Affiliate and such
attorneys, consultants and accountants as the Committee may select.  A
Participant or other holder of an Award may contest a decision or action by the
Committee with respect to such person or Award only on the grounds that such
decision or action was arbitrary or capricious or was unlawful, and any review
of such decision or action shall be limited to determining whether the
Committee’s decision or action was arbitrary or capricious or was unlawful.

(f) Attorneys; Consultants.  The Committee may consult with counsel who may be
counsel to the Company.  The Committee may, with the approval of the Board,
employ such other attorneys and/or consultants, accountants, appraisers,
brokers, agents and other persons, any of whom may be an Eligible Individual, as
the Committee deems necessary or appropriate.  The Committee, the Company and
its officers and Directors shall be entitled to rely upon the advice, opinions
or valuations of any such persons.  The Committee shall not incur any liability
for any action taken in good faith in reliance upon the advice of such counsel
or other persons.



-11-

--------------------------------------------------------------------------------

 

 

(g) Delegation of Administration.  Except to the extent prohibited by applicable
law, including any applicable exemptive rule under Section 16 of the Exchange
Act (including Rule 16b-3), or the applicable rules of a stock exchange, the
Committee may, in its discretion, allocate all or any portion of its
responsibilities and powers under this Section 3 to any one or more of its
members and/or delegate all or any part of its responsibilities and powers under
this Section 3 to any person or persons selected by it; provided,  however, that
the Committee may not (i) delegate to any executive officer of the Company or an
Affiliate, or a committee that includes any such executive officer, the
Committee’s authority to grant Awards, or the Committee’s authority otherwise
concerning Awards, awarded to executive officers of the Company or an Affiliate;
(ii) delegate the Committee’s authority to grant Awards to consultants unless
any such Award is subject to approval by the Committee; or (iii) delegate its
authority to correct defects, omissions or inconsistencies in the Plan.  In
delegating its authority, the Committee will consider the extent to which any
delegation may cause Awards to fail to be deductible under Section 162(m) of the
Code or to fail to meet the requirements of Rule 16(b)-3(d)(1) or
Rule 16(b)-3(e) under the Exchange Act. Any such authority delegated or
allocated by the Committee under this Section 3(g) shall be exercised in
accordance with the terms and conditions of the Plan and any rules, regulations
or administrative guidelines that may from time to time be established by the
Committee, and any such allocation or delegation may be revoked by the Committee
at any time.

4. Shares Subject To The Plan.

(a) Number of Shares Available for Issuance.  The shares of stock subject to
Awards granted under the Plan shall be Shares.  Such Shares subject to the Plan
may be authorized and unissued shares (which will not be subject to preemptive
rights), Shares held in treasury by the Company, Shares purchased on the open
market or by private purchase or any combination of the foregoing.  Subject to
adjustment as provided in Section 4(e), the total number of Shares that may be
issued pursuant to Awards under the Plan shall be 3,529,109 Shares.  The maximum
number of Shares as to which Restricted Stock, Restricted Stock Units, Other
Stock-Based Awards, Performance Compensation Awards and Dividend Equivalents,
that are, in each case, subject to the achievement of Performance Goals and
intended to be “qualified performance-based compensation” under Section 162(m)
of the Code, may be granted under the Plan to any one individual in any one
fiscal year may not exceed 500,000 Shares (as adjusted pursuant to the
provisions of Section 4(e)). Limitations on Options, SARS and Cash-Based Awards
have been set forth in Sections 6(a), 7(a) and 11(a), respectively.  In
addition, subject to adjustment as provided in Section 4(e), the maximum number
of Shares with respect to which Awards may be granted under the Plan to any one
individual in any one fiscal year may not exceed 500,000 Shares (other than the
CEO who may be granted awards currently contemplated under his employment
agreement with the Company dated as of January 28, 2016).

(b) Director Award Limits. Subject to any applicable adjustment as provided in
Section 4(e), no Non-Employee Director shall be granted one or more Awards
within any fiscal year of the Company, solely with respect to service as a
Director, that in the aggregate exceed one million five hundred thousand dollars
($1,500,000) in aggregate value of cash-based and other Awards, with such value
determined by the Committee and as of the date of grant of the Awards. For
purposes of clarification regarding the foregoing limit, Awards granted in
previous fiscal years will not count against the Award limits in subsequent
fiscal years even if the Awards from previous fiscal years are earned or
otherwise settled in fiscal years following the fiscal year in which they are
granted.

(c) Prior Plan Awards.  From and after the Effective Date, no further grants or
awards shall be made under the Prior Plan; however, grants or awards made under
the Prior Plan before the Effective Date shall continue in effect in accordance
with their terms.



-12-

--------------------------------------------------------------------------------

 

 

(d) Rules for Calculating Shares Issued.

(i) For purposes of this Section 4, the number of Shares available for issuance
under the Plan shall be reduced by one (1) Share for each Share issued pursuant
to the exercise of an Option, SAR, Restricted Stock Award, Restricted Stock Unit
Award, Other Stock-Based Award, Performance Compensation Awards or Dividend
Equivalent Award.

(ii) Shares underlying Awards that are (x) forfeited (including any Shares
subject to an Award (or any such other award) that are repurchased by the
Company due to failure to meet any applicable condition), cancelled, terminated
or expired and unexercised, or (y) settled in cash in lieu of issuance of Shares
shall be available for issuance pursuant to future Awards, to the extent that
such Shares are forfeited, repurchased or not issued under any such Award.

(iii) Any Shares tendered to pay the Option Price of an Option or other purchase
price of an Award, or withholding tax obligations with respect to an Award,
shall be available for issuance pursuant to future Awards.

(iv) If any Shares subject to an Award are not delivered to a Participant
because (A) such Shares are withheld to pay the Option Price or other purchase
price of such Award, or withholding tax obligations with respect to such Award
(or other award) or (B) a payment upon exercise of a Stock Appreciation Right is
made in Shares, the number of Shares subject to the exercised or purchased
portion of any such Award that are not delivered to the Participant shall be
available for issuance pursuant to future Awards.

(e) Adjustment Provisions.  Notwithstanding any other provisions of the Plan to
the contrary, in the event of (i) any dividend (excluding any ordinary dividend)
or other distribution (whether in the form of cash, Shares, other securities or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, split-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to acquire Shares or other securities of the Company,
or other similar corporate transaction or event (including a Change in Control)
that affects the shares of Common Stock, or (ii) any unusual or nonrecurring
events (including a Change in Control) affecting the Company, any Affiliate, or
the financial statements of the Company or any Affiliate, or changes in
applicable rules, rulings, regulations or other requirements of any governmental
body or securities exchange or inter-dealer quotation system, accounting
principles or law, such that in either case an adjustment is determined by the
Committee in its sole discretion to be necessary or appropriate, then the
Committee shall make any such adjustments in such manner as it may deem
equitable, including any or all of the following:

(i) adjusting any or all of (A) the number of Shares or other securities of the
Company (or number and kind of other securities or other property) that may be
delivered in respect of Awards or with respect to which Awards may be granted
under the Plan and (B) the terms of any outstanding Award, including (1) the
number of Shares or other securities of the Company (or number and kind of other
securities or other property) subject to outstanding Awards or to which
outstanding Awards relate, (2) the Option Price or Grant Price with respect to
any Award or (3) any applicable performance measures;

(ii) providing for a substitution or assumption of Awards, accelerating the
exercisability of, lapse of restrictions (including any Period of Restriction)
on, or termination of, Awards or providing for a period of time for exercise
prior to the occurrence of such event; and



-13-

--------------------------------------------------------------------------------

 

 

(iii) cancelling any one or more outstanding Awards and causing to be paid to
the holders thereof, in cash, Shares, other securities or other property, or any
combination thereof, the value of such Awards, if any, as determined by the
Committee (which, if applicable, may be based upon the price per Share received
or to be received by other stockholders of the Company in such event),
including, in the case of an outstanding Option or SAR, a cash payment in an
amount equal to the excess, if any, of the Fair Market Value (as of a date
specified by the Committee) of the Shares subject to such Option or SAR over the
aggregate Option Price or Grant Price of such Option or SAR, respectively (it
being understood that, in such event, any Option or SAR having a per share
Option Price or Grant Price equal to, or in excess of, the Fair Market Value of
a Share may be canceled and terminated without any payment or consideration
therefor);

provided,  however, that in the case of any “equity restructuring” (within the
meaning of Financial Accounting Standards Board Accounting Standards
Codification Topic 718, Compensation — Stock Compensation (or any successor
pronouncement)), the Committee shall make an equitable or proportionate
adjustment to outstanding Awards to reflect such equity restructuring.  The
Committee shall determine any adjustment pursuant to this Section 4(e):
(i) after taking into account, among other things, to the extent applicable, the
provisions of the Code and (ii) subject to Section 17(g)(vi). Any adjustments
under this Section 4(e) shall be made in a manner that does not adversely affect
the exemption provided pursuant to Rule 16b-3 under the Exchange Act, to the
extent applicable.  Any actions or determinations of the Committee under this
Section 4(e) need not be uniform as to all outstanding Awards, nor treat all
Participants identically.  All determinations of the Committee as to
adjustments, if any, under this Section 4(e) shall be conclusive and binding for
all purposes.

(f) No Limitation on Corporate Actions.  The existence of the Plan and any
Awards granted hereunder shall not affect in any way the right or power of the
Company or any Affiliate to make or authorize any adjustment, recapitalization,
reorganization or other change in its capital structure or business structure,
any merger or consolidation, any issuance of debt, preferred or prior preference
stock ahead of or affecting the Shares, additional shares of capital stock or
other securities or subscription rights thereto, any dissolution or liquidation,
any sale or transfer of all or part of its assets or business or any other
corporate act or proceeding.

5. Eligibility and Participation.

(a) Eligibility.  Eligible Individuals shall be eligible to become Participants
and receive Awards in accordance with the terms and conditions of the Plan,
subject to the limitations on the granting of Incentive Stock Options set forth
in Section 6(a)(i).

(b) Actual Participation.  Subject to the provisions of the Plan, the Committee
may, from time to time, select Participants from all Eligible Individuals and
shall determine the nature and amount of each Award.



-14-

--------------------------------------------------------------------------------

 

 

6. Stock Options.

(a) Grant of Options.  Subject to the terms and provisions of the Plan, Options
in the form of Incentive Stock Options and Nonqualified Stock Options may be
granted to Participants in such number (subject to Section 4), and upon such
terms, and at any time and from time to time as shall be determined by the
Committee; provided,  however, that the maximum number of Shares as to which
options (including incentive stock options) may be granted under the Plan to any
one individual in any one fiscal year may not exceed 500,000 Shares (as adjusted
pursuant to the provisions of Section 4(e)).  The Committee may grant an Option
or provide for the grant of an Option, either from time to time in the
discretion of the Committee or automatically upon the occurrence of specified
events, including the achievement of performance goals, the satisfaction of an
event or condition within the control of the recipient of the Option or within
the control of others.

(i) Incentive Stock Options.  No Incentive Stock Option shall be granted to any
Eligible Individual who is not an Employee of the Company or a Subsidiary on the
Grant Date of such Option. Any Incentive Stock Option granted under the Plan
shall contain such terms and conditions, consistent with the Plan, as the
Committee may determine to be necessary to qualify such Option as an “incentive
stock option” under Section 422 of the Code. At the time of grant, the Committee
will determine (a) whether all or any part of an option granted to an eligible
Employee will be an Incentive Stock Option and (b) the number of Shares subject
to such Incentive Stock Option; provided, however, that (1) the aggregate Fair
Market Value (determined as of the time the option is granted) of the Shares
with respect to which Incentive Stock Options are exercisable for the first time
by an eligible Employee during any calendar year (under all such plans of the
Company and of any subsidiary corporation of the Company) will not exceed
$100,000 and (2) no Incentive Stock Option (other than an Incentive Stock Option
that may be assumed or issued by the Company in connection with a transaction to
which Section 424(a) of the Code applies) may be granted to a person who is not
eligible to receive an Incentive Stock Option under the Code.  The form of any
option which is entirely or in part an Incentive Stock Option will clearly
indicate that such option is an Incentive Stock Option or, if applicable, the
number of Shares subject to the Incentive Stock Option. If an option fails to
qualify as an Incentive Stock Option, it shall be treated as a non-qualified
stock option.

(b) Award Agreement.  Each Option grant shall be evidenced by an Award Agreement
that shall specify the Option Price, the maximum duration of the Option, the
number of Shares to which the Option pertains, the conditions upon which the
Option shall become exercisable and such other provisions as the Committee shall
determine, which are not inconsistent with the terms of the Plan.

(c) Option Price.  The Option Price for each Option shall be determined by the
Committee and set forth in the Award Agreement; provided that the Option Price
of an Option shall be not less than one hundred percent (100%) of the Fair
Market Value of a Share on the Grant Date of such Option (or, in the case of an
Incentive Stock Option granted to a Ten Percent Shareholder, 110% of the Fair
Market Value of a Share on the Grant Date of such Incentive Stock Option);
provided further, that Substitute Awards or Awards granted in connection with an
adjustment provided for in Section 4(e), in the form of stock options, shall
have an Option Price per Share that is intended to maintain the economic value
of the Award that was replaced or adjusted, as determined by the Committee.



-15-

--------------------------------------------------------------------------------

 

 

(d) Duration of Options.  Each Option granted to a Participant shall expire at
such time as the Committee shall determine as of the Grant Date and set forth in
the Award Agreement;  provided that no Incentive Stock Option will be
exercisable after the expiration of ten years (or, in the case of an Incentive
Stock Option granted to a Ten Percent Shareholder, five years) from the date on
which the option is granted. The period of time over which a non-qualified stock
option may be exercised shall be automatically extended if on the scheduled
expiration date or termination date (other than due to Termination of Service
for Cause) of such Option the Participant’s exercise of such Option would
violate an applicable law (except under circumstances described in the preceding
sentence); provided,  however, that during such extended exercise period the
Option may only be exercised to the extent the Option was exercisable in
accordance with its terms immediately prior to such scheduled expiration date or
termination date; provided further,  however, that such extended exercise period
shall end not later than thirty (30) days after the exercise of such Option
first would no longer violate such law.

(e) Exercise of Options.  Options shall be exercisable at such times and be
subject to such restrictions and conditions as the Committee shall in each
instance determine and set forth in the Award Agreement, which need not be the
same for each grant or for each Option or Participant.  The Committee, in its
discretion, may allow a Participant to exercise an Option that has not otherwise
become exercisable pursuant to the applicable Award Agreement, in which case the
Shares then issued shall be Shares of Restricted Stock having a Period of
Restriction analogous to the exercisability provisions of the Option.  In the
event that any portion of an exercisable Option is scheduled to expire or
terminate pursuant to the Plan or the applicable Award Agreement (other than due
to Termination of Service for Cause) and both (x) the date on which such portion
of the Option is scheduled to expire or terminate falls during a Company
blackout trading period applicable to the Participant (whether such period is
imposed at the election of the Company or is required by applicable law to be
imposed) and (y) the Option Price per Share of such portion of the Option is
less than the Fair Market Value of a Share, then on the date that such portion
of the Option is scheduled to expire or terminate, such portion of the Option
(to the extent not previously exercised by the Participant) shall be
automatically exercised on behalf of the Participant through a “net exercise”
(as described in Section 6(f)(iii)) and minimum withholding taxes due (if any)
upon such automatic exercise shall be satisfied by withholding of Shares (as
described in Section 17(b)(i)).

(f) Payment.  Options shall be exercised by the delivery of a written notice of
exercise to the Company, in a form specified or accepted by the Committee, or by
complying with any alternative exercise procedures that may be authorized by the
Committee, setting forth the number of Shares with respect to which the Option
is to be exercised, accompanied by full payment for such Shares, which shall
include applicable taxes, if any, in accordance with Section 17.  The Option
Price upon exercise of any Option shall be payable to the Company in full by
cash, check or such cash equivalent as the Committee may accept.  If approved by
the Committee, and subject to any such terms, conditions and limitations as the
Committee may prescribe and to the extent permitted by applicable law, payment
of the Option Price, in full or in part, may also be made as follows:

(i) Payment may be made in the form of unrestricted and unencumbered Shares (by
actual delivery of such Shares or by attestation) already owned by the
Participant exercising such Option, or by such Participant and his or her spouse
jointly  (based on the Fair Market Value of the Common Stock on the date the
Option is exercised); provided,  however, that such already owned Shares must
have been either previously acquired by the Participant on the open market or
held by the Participant for at least six (6) months at the time of exercise (or
meet any such other requirements as the Committee may determine are necessary in
order to avoid an accounting earnings charge on account of the use of such
Shares to pay the Option Price).



-16-

--------------------------------------------------------------------------------

 

 

(ii) Payment may be made by means of a broker-assisted “cashless
exercise”  pursuant to which a Participant may elect to deliver a properly
executed exercise notice to the Company, together with a copy of irrevocable
instructions to a broker to deliver promptly to the Company the amount of Share
sale or loan proceeds necessary to pay the Option Price, and, if requested, the
amount of any federal, state, local or non-United States withholding taxes.

(iii) Payment may be made by a “net exercise” pursuant to which the Participant
instructs the Company to withhold a number of Shares otherwise deliverable to
the Participant upon such exercise of the Option having an aggregate Fair Market
Value on the date of exercise equal to the product of: (i) the Option Price
multiplied by (ii) the number of Shares in respect of which the Option shall
have been exercised, increased by the amount of any applicable withholding
taxes.

(iv) Payment may be made by any other method approved or accepted by the
Committee in its discretion.

Subject to any governing rules or regulations, as soon as practicable after
receipt of a written notification of exercise and full payment in accordance
with the preceding provisions of this Section 6(f) and satisfaction of tax
obligations in accordance with Section 17, the Company shall deliver to the
Participant exercising an Option, in the Participant’s name, evidence of book
entry Shares, or, upon the Participant’s request, Share certificates, in an
appropriate amount based upon the number of Shares purchased under the Option,
subject to Section 20.  Unless otherwise determined by the Committee, all
payments under all of the methods described above shall be paid in United States
dollars.

(g) Rights as a Stockholder.  No Participant or other person shall become the
beneficial owner of any Shares subject to an Option, nor have any rights to
dividends or other rights of a stockholder with respect to any such Shares,
until the Participant has actually received such Shares following exercise of
his or her Option in accordance with the provisions of the Plan and the
applicable Award Agreement.

(h) Termination of Service.  The Committee may establish and set forth in the
applicable Award Agreement the terms and conditions on which an Option shall
remain exercisable, if at all, upon a Participant’s Termination of Service.  The
Committee may waive or modify these provisions at any time.  To the extent that
a Participant is not entitled to exercise an Option at the date of his or her
Termination of Service, or if the Participant (or other person entitled to
exercise the Option) does not exercise the Option to the extent so entitled
within the time period specified in the Award Agreement or below (as
applicable), effective as of the date of such Termination of Service or
expiration of such time period (as applicable), the Option shall terminate and
cease to be exercisable, except as otherwise provided by
Section 6(e).  Notwithstanding the foregoing provisions of this Section 6(h) to
the contrary, the Committee may determine in its discretion that an Option may
be exercised following any such Termination of Service, whether or not
exercisable at the time of such Termination of Service.  Subject to the last
sentence of this Section 6(h), a Participant’s Option shall be forfeited upon
his or her Termination of Service, except as set forth below:

(i) Death.  Upon a Participant’s Termination of Service by reason of death, any
Option held by such Participant that was exercisable immediately before such
Termination of Service may be exercised at any time until the earlier of (A) the
first (1st) anniversary of the date of such death and (B) the expiration date of
such Option specified in the applicable Award Agreement.



-17-

--------------------------------------------------------------------------------

 

 

(ii) Disability.  Upon a Participant’s Termination of Service by reason of
Disability, any Option held by such Participant that was exercisable immediately
before such Termination of Service may be exercised at any time until the
earlier of (A) the third (3rd) anniversary of such Termination of Service (or
with respect to Incentive Stock Options, the first (1st) anniversary of such
Termination of Service) and (B) the expiration date of such Option specified in
the applicable Award Agreement.

(iii) Cause.  Upon a Participant’s Termination of Service for Cause, any Option
held by such Participant shall be forfeited, effective as of such Termination of
Service.

(iv) Without Cause; Good Reason.  Upon a Participant’s Termination of Service on
account of a resignation for Good Reason or by the Company other than for death,
Disability or for Cause, any Option held by such Participant that was
exercisable immediately before such Termination of Service may be exercised at
any time until the earlier of (A) the ninetieth (90th) day following such
Termination of Service and (B) the expiration date of such Option specified in
the applicable Award Agreement.

(v) Death after Termination of Service.  Notwithstanding the above provisions of
this Section 6(h), if a Participant dies after such Participant’s Termination of
Service, but while his or her Option remains exercisable as set forth above,
such Option may be exercised at any time until the later of (A) the earlier of
(1) the first anniversary of the date of such death and (2) the expiration date
of such Option specified in the applicable Award Agreement, and (B) the last
date on which such Option would have been exercisable, absent this
Section 6(h)(v).

Notwithstanding the foregoing provisions of this Section 6(h), the Committee
shall have the power, in its discretion, to apply different rules concerning the
consequences of a Termination of Service; provided,  however, that such rules
shall be set forth in the applicable Award Agreement.

(i) Repricing.  Except as otherwise permitted by Section 4(e), the Committee
shall not without the approval of the Company’s shareholders (a) lower the
exercise price per Share of an Option after it is granted, (b) cancel an Option
when the exercise price per Share exceeds the Fair Market Value of one Share in
exchange for cash or another Award (other than in connection with a Change in
Control), or (c) take any other action with respect to an Option that would be
treated as a repricing under the rules and regulations of the principal U.S.
national securities exchange on which the Shares are listed.

7. Stock Appreciation Rights.

(a) Grant of SARs.  Subject to the terms and conditions of the Plan, SARs may be
granted to Participants at any time and from time to time as shall be determined
by the Committee; provided,  however that the maximum number of Shares as to
which SARs may be granted under the Plan to any one individual in any one fiscal
year may not exceed 500,000 Shares (as adjusted pursuant to the provisions of
Section 4(e)).  The Committee may grant an SAR (i) in connection with, and at
the Grant Date of, a related Option (a “Tandem SAR”), or (ii) independent of,
and unrelated to, an Option (a “Freestanding SAR”).  The Committee shall have
complete discretion in determining the number of Shares to which a SAR pertains
(subject to Section 4) and, consistent with the provisions of the Plan, in
determining the terms and conditions pertaining to any SAR.



-18-

--------------------------------------------------------------------------------

 

 

(b) Grant Price.  The Grant Price for each SAR shall be determined by the
Committee and set forth in the Award Agreement, subject to the limitations of
this Section 7(b).  The Grant Price for each Freestanding SAR shall be not less
than one hundred percent (100%) of the Fair Market Value of a Share on the Grant
Date of such Freestanding SAR, except in the case of Substitute Awards or Awards
granted in connection with an adjustment provided for in Section 4(e).  The
Grant Price of a Tandem SAR shall be equal to the Option Price of the related
Option.

(c) Exercise of Tandem SARs.  Tandem SARs may be exercised for all or part of
the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option.  A Tandem SAR shall be
exercisable only when and to the extent the related Option is exercisable and
may be exercised only with respect to the Shares for which the related Option is
then exercisable.  A Tandem SAR shall entitle a Participant to elect, in the
manner set forth in the Plan and the applicable Award Agreement, in lieu of
exercising his or her unexercised related Option for all or a portion of the
Shares for which such Option is then exercisable pursuant to its terms, to
surrender such Option to the Company with respect to any or all of such Shares
and to receive from the Company in exchange therefor a payment described in
Section 7(g).  An Option with respect to which a Participant has elected to
exercise a Tandem SAR shall, to the extent of the Shares covered by such
exercise, be canceled automatically and surrendered to the Company.  Such Option
shall thereafter remain exercisable according to its terms only with respect to
the number of Shares as to which it would otherwise be exercisable, less the
number of Shares with respect to which such Tandem SAR has been so exercised. 
Notwithstanding any other provision of the Plan to the contrary, with respect to
a Tandem SAR granted in connection with an Incentive Stock Option: (i) the
Tandem SAR will expire no later than the expiration of the related Incentive
Stock Option; (ii) the value of the payment with respect to the Tandem SAR may
not exceed the difference between the Fair Market Value of the Shares subject to
the related Incentive Stock Option at the time the Tandem SAR is exercised and
the Option Price of the related Incentive Stock Option; and (iii) the Tandem SAR
may be exercised only when the Fair Market Value of the Shares subject to the
Incentive Stock Option exceeds the Option Price of the Incentive Stock Option.

(d) Exercise of Freestanding SARs.  Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, in
accordance with the Plan, determines and sets forth in the Award Agreement. In
the event that any portion of an exercisable Freestanding SAR is scheduled to
expire or terminate pursuant to the Plan or the applicable Award Agreement
(other than due to Termination of Service for Cause) and both (x) the date on
which such portion of the SAR is scheduled to expire or terminate falls during a
Company blackout trading period applicable to the Participant (whether such
period is imposed at the election of the Company or is required by applicable
law to be imposed) that would otherwise prohibit exercise of such portion of the
SAR and (y) the Grant Price per Share of such portion of the SAR is less than
the Fair Market Value of a Share, then on the date that such portion of the SAR
is scheduled to expire or terminate, such portion of the SAR (to the extent not
previously exercised by the Participant) shall be automatically exercised on
behalf of the Participant and minimum withholding taxes due (if any) upon such
automatic exercise shall be satisfied by withholding of Shares (as described in
Section 17(b)(i)). The period of time over which a Freestanding SAR may be
exercised shall be automatically extended if on the scheduled expiration date or
termination date (other than due to Termination of Service for Cause) of such
SAR the Participant’s exercise of such SAR would violate an applicable law
(except under circumstances described in the preceding sentence); provided,
 however, that during such extended exercise period the SAR may only be
exercised to the extent the SAR was exercisable in accordance with its terms
immediately prior to such scheduled expiration date or termination date;
provided further,  however, that such extended exercise period shall end not
later than thirty (30) days after the exercise of such SAR first would no longer
violate such law.



-19-

--------------------------------------------------------------------------------

 

 

(e) Award Agreement.  Each SAR grant shall be evidenced by an Award Agreement
that shall specify the number of Shares to which the SAR pertains, the Grant
Price, the term of the SAR, and such other terms and conditions as the Committee
shall determine in accordance with the Plan.

(f) Term of SARs.  The term of a SAR granted under the Plan shall be determined
by the Committee, in its sole discretion, and set forth in the Award Agreement;
provided,  however, that the term of any Tandem SAR shall be the same as the
related Option.

(g) Payment of SAR Amount.  An election to exercise SARs shall be deemed to have
been made on the date of Notice of such election to the Company.  As soon as
practicable following such Notice, the Participant shall be entitled to receive
payment from the Company in an amount determined by multiplying:

(i) The excess of the Fair Market Value of a Share on the date of exercise over
the Grant Price of the SAR; by

(ii) The number of Shares with respect to which the SAR is exercised,

after deduction of any tax withholding in accordance with Section 17.

Notwithstanding the foregoing provisions of this Section 7(g) to the contrary,
the Committee may establish and set forth in the applicable Award Agreement a
maximum amount per Share that will be payable upon the exercise of a SAR.  At
the discretion of the Committee, such payment upon exercise of a SAR shall be in
cash, in Shares of equivalent Fair Market Value as of the date of such exercise,
or in some combination thereof.

(h) Repricing.  Except as otherwise permitted by Section 4(e), the Committee
shall not without the approval of the Company’s shareholders (a) lower the
exercise price per Share of a SAR after it is granted, (b) cancel a SAR when the
exercise price per Share exceeds the Fair Market Value of one Share in exchange
for cash or another Award (other than in connection with a Change in Control),
or (c) take any other action with respect to a SAR that would be treated as a
repricing under the rules and regulations of the principal U.S. national
securities exchange on which the Shares are listed.

(i) Rights as a Stockholder.  A Participant receiving a SAR shall have the
rights of a stockholder only as to Shares, if any, actually issued to such
Participant upon satisfaction or achievement of the terms and conditions of the
Award, and in accordance with the provisions of the Plan and the applicable
Award Agreement, and not with respect to Shares to which such Award relates but
which are not actually issued to such Participant. Except as otherwise provided
in Section 4(e), no adjustments will be made for dividends, distributions or
other rights (whether ordinary or extraordinary, and whether in cash, Shares,
other securities or other property) for which the record date is before the date
the Share certificates are delivered.



-20-

--------------------------------------------------------------------------------

 

 

(j) Termination of Service.  Except as otherwise provided by Section 7(d) or in
the applicable Award Agreement, a SAR may be exercised only to the extent that
it is then exercisable, and if at all times during the period beginning with the
date of granting of such SAR and ending on the date of exercise of such SAR the
Participant is an Employee, Non-Employee Director or Consultant, and shall
terminate immediately upon a Termination of Service of the Participant.  A SAR
shall cease to become exercisable upon a Termination of Service of the holder
thereof.  Notwithstanding the foregoing provisions of this Section 7(j) to the
contrary, the Committee may determine in its discretion that a SAR may be
exercised following any such Termination of Service, whether or not exercisable
at the time of such Termination of Service; provided,  however, that in no event
may a SAR be exercised after the expiration date of such SAR specified in the
applicable Award Agreement, except as provided in Section 6(e) (in the case of
Tandem SARs) or in Section 7(d) (in the case of Freestanding SARs). The
provisions of Section 6(h) shall apply to any SAR upon and after the Termination
of Service of the Participant holding such SAR, except that in the case of any
Freestanding SAR, the reference to Section 6(e) therein shall be deemed a
reference to Section 7(d).

8. Restricted Stock and Restricted Stock Units.

(a) Awards of Restricted Stock and Restricted Stock Units.  Subject to the terms
and provisions of the Plan, the Committee, at any time and from time to time,
may grant Shares of Restricted Stock and/or Restricted Stock Units to
Participants in such amounts as the Committee shall determine.  Awards of
Restricted Stock may be made with or without the requirement of a cash payment
from the Participant to whom such Award is made in exchange for, or as a
condition precedent to, the completion of such Award and the issuance of Shares
of Restricted Stock, and any such required cash payment shall be set forth in
the applicable Award Agreement. Subject to the terms and conditions of this
Section 8 and the Award Agreement, upon delivery of Shares of Restricted Stock
to a Participant, or creation of a book entry evidencing a Participant’s
ownership of Shares of Restricted Stock, pursuant to Section 8(f), the
Participant shall have all of the rights of a stockholder with respect to such
Shares, subject to the terms and restrictions set forth in this Section 8 or the
applicable Award Agreement or as determined by the Committee.

(b) Award Agreement.  Each Restricted Stock and/or Restricted Stock Unit Award
shall be evidenced by an Award Agreement that shall specify the Period of
Restriction, the number of Shares of Restricted Stock or the number of
Restricted Stock Units granted, and such other provisions as the Committee shall
determine in accordance with the Plan.

(c) Nontransferability of Restricted Stock.  Except as provided in this
Section 8, Shares of Restricted Stock may not be sold, transferred, pledged,
assigned, encumbered, alienated, hypothecated or otherwise disposed of until the
end of the applicable Period of Restriction established by the Committee and
specified in the Restricted Stock Award Agreement.

(d) Period of Restriction and Other Restrictions.  The Period of Restriction
applicable to an Award of Restricted Stock or Restricted Stock Units shall lapse
based on a Participant’s continuing service or employment with the Company or an
Affiliate, the achievement of Performance Goals, the satisfaction of other
conditions or restrictions or upon the occurrence of other events, in each case,
as determined by the Committee, at its discretion, and stated in the Award
Agreement.



-21-

--------------------------------------------------------------------------------

 

 

(e) Delivery of Shares and Settlement of Restricted Stock Units.  Upon the
expiration of the Period of Restriction with respect to any Shares of Restricted
Stock, the restrictions set forth in the applicable Award Agreement shall be of
no further force or effect with respect to such Shares, except as set forth in
such Award Agreement.  If applicable stock certificates are held by the
Secretary of the Company or an escrow holder, upon such expiration, the Company
shall deliver to the Participant, or his beneficiary, without charge, the stock
certificate evidencing the Shares of Restricted Stock that have not then been
forfeited and with respect to which the Period of Restriction has
expired.  Unless otherwise provided by the Committee in an Award Agreement, upon
the expiration of the Period of Restriction with respect to any outstanding
Restricted Stock Units, the Company shall deliver to the Participant, or his
beneficiary, without charge, one Share for each such outstanding Restricted
Stock Unit; provided,  however, that the Committee may, in its discretion, elect
to (i) pay cash or part cash and part Shares in lieu of delivering only Shares
in respect of such Restricted Stock Units or (ii) defer the delivery of Shares
beyond the expiration of the Period of Restriction.  If a cash payment is made
in lieu of delivering Shares, the amount of such payment shall be equal to the
Fair Market Value of such Shares as of the date on which the Period of
Restriction lapsed with respect to such Restricted Stock Units, less applicable
tax withholdings in accordance with Section 17.

(f) Forms of Restricted Stock Awards.  Each Participant who receives an Award of
Shares of Restricted Stock shall be issued a stock certificate or certificates
evidencing the Shares covered by such Award registered in the name of such
Participant, which certificate or certificates shall bear an appropriate legend,
and, if the Committee determines that the Shares of Restricted Stock shall be
held by the Company or in escrow rather than delivered to the Participant
pending expiration of the Period of Restriction, the Committee may require the
Participant to additionally execute and deliver to the Company: (i) an escrow
agreement satisfactory to the Committee, if applicable, and (ii) an appropriate
stock power (endorsed in blank) with respect to such Shares of Restricted
Stock.  The Committee may require a Participant who receives a certificate or
certificates evidencing a Restricted Stock Award to immediately deposit such
certificate or certificates, together with a stock power or other appropriate
instrument of transfer, endorsed in blank by the Participant, with signatures
guaranteed in accordance with the Exchange Act if required by the Committee,
with the Secretary of the Company or an escrow holder as provided in the
immediately following sentence.  The Secretary of the Company or such escrow
holder as the Committee may appoint shall retain physical custody of each
certificate representing a Restricted Stock Award until the Period of
Restriction and any other restrictions imposed by the Committee or under the
Award Agreement with respect to the Shares evidenced by such certificate expire
or shall have been removed.  The foregoing to the contrary notwithstanding, the
Committee may, in its discretion, provide that a Participant’s ownership of
Shares of Restricted Stock prior to the lapse of the Period of Restriction or
any other applicable restrictions shall, in lieu of such certificates, be
evidenced by a “book entry” (i.e., a computerized or manual entry) in the
records of the Company or its designated agent in the name of the Participant
who has received such Award.  Such records of the Company or such agent shall,
absent manifest error, be binding on all Participants who receive Restricted
Stock Awards evidenced in such manner.  The holding of Shares of Restricted
Stock by the Company or such an escrow holder, or the use of book entries to
evidence the ownership of Shares of Restricted Stock, in accordance with this
Section 8(f), shall not affect the rights of Participants as owners of the
Shares of Restricted Stock awarded to them, nor affect the restrictions
applicable to such shares under the Award Agreement or the Plan, including the
Period of Restriction.



-22-

--------------------------------------------------------------------------------

 

 

(g) Rights as a Stockholder.

(i) Restricted Stock.  Unless otherwise determined by the Committee and set
forth in a Participant’s Award Agreement, to the extent permitted or required by
law, as determined by the Committee, Participants holding Shares of Restricted
Stock shall have the right to exercise full voting rights with respect to those
Shares during the Period of Restriction. During the Period of Restriction,
Participants holding Shares of Restricted Stock shall be credited with any cash
dividends paid with respect to such Shares while they are so held, unless
determined otherwise by the Committee and set forth in the Award Agreement.  The
Committee may apply any restrictions to such dividends that the Committee deems
appropriate. Except as set forth in the Award Agreement, in the event of (A) any
adjustment as provided in Section 4(e), or (B) any shares or securities are
received as a dividend, or an extraordinary dividend is paid in cash, on Shares
of Restricted Stock, any new or additional Shares or securities or any
extraordinary dividends paid in cash received by a recipient of Restricted Stock
shall be subject to the same terms and conditions, including the Period of
Restriction, as relate to the original Shares of Restricted Stock.  Accordingly,
unless determined otherwise by the Committee and set forth in the Award
Agreement, any cash dividends credited to a Participant with respect to any
Shares during the Period of Restriction shall be forfeited if the underlying
Shares are forfeited.

(ii) Restricted Stock Units.  A Participant receiving Restricted Stock Units
shall have the rights of a stockholder only as to Shares, if any, actually
issued to such Participant upon expiration of the Period of Restriction and
satisfaction or achievement of the terms and conditions of the Award, and in
accordance with the provisions of the Plan and the applicable Award Agreement,
and not with respect to Shares to which such Award relates but which are not
actually issued to such Participant.

(h) Termination of Employment or Service.  Except as otherwise provided in this
Section 8(h), during the Period of Restriction, any Restricted Stock Units
and/or Shares of Restricted Stock held by a Participant shall be forfeited and
revert to the Company (or, if Shares of Restricted Sock were sold to the
Participant, the Participant shall be required to resell such Shares to the
Company at cost) upon the Participant’s Termination of Service or the failure to
meet or satisfy any applicable Performance Goals or other terms, conditions and
restrictions to the extent set forth in the applicable Award Agreement.  Each
applicable Award Agreement shall set forth the extent to which, if any, the
Participant shall have the right to retain Restricted Stock Units and/or Shares
of Restricted Stock, then subject to the Period of Restriction, following such
Participant’s Termination of Service.  Such provisions shall be determined in
the sole discretion of the Committee, shall be included in the applicable Award
Agreement, need not be uniform among all such Awards issued pursuant to the
Plan, and may reflect distinctions based on the reasons for, or circumstances
of, such Termination of Service.



-23-

--------------------------------------------------------------------------------

 

 

9. Other Stock-Based Awards.

(a) Other Stock-Based Awards.  The Committee may grant types of equity-based or
equity-related Awards not otherwise described by the terms of the Plan
(including the grant or offer for sale of unrestricted Shares), in such amounts
and subject to such terms and conditions, as the Committee shall determine. The
terms and conditions set forth by the Committee in the applicable Award
Agreement may relate to vesting and nontransferability restrictions that will
lapse upon the achievement of one or more goals related to the completion of
service by the Participant or the achievement of Performance Goals, as
determined by the Committee at the time of grant. Such Other Stock-Based Awards
may involve the transfer of actual Shares to Participants, or payment in cash or
otherwise of amounts based on the value of Shares. The terms and conditions of
such Awards shall be consistent with the Plan and set forth in the Award
Agreement and need not be uniform among all such Awards or all Participants
receiving such Awards.

(b) Value of Other Stock-Based Awards. Each Other Stock-Based Award shall be
expressed in terms of Shares or units based on Shares, as determined by the
Committee. Any Performance Goals established by the Committee shall be set forth
in the applicable Award Agreement. If the Committee exercises its discretion to
establish performance goals, the number and/or value of Other Stock-Based Awards
that will be paid out to the Participant will depend on the extent to which such
Performance Goals are met.

(c) Payment of Other Stock-Based Awards.  Payment, if any, with respect to an
Other Stock-Based Award shall be made in accordance with the terms of the Award,
as set forth in the Award Agreement, in cash, Shares or a combination of cash
and Shares, as the Committee determines.

(d) Rights as a Stockholder.  A Participant receiving an Other Stock-Based Award
shall have the rights of a stockholder only as to Shares, if any, actually
issued to such Participant upon satisfaction or achievement of the terms and
conditions of the Award, and in accordance with the provisions of the Plan and
the applicable Award Agreement, and not with respect to Shares to which such
Award relates but which are not actually issued to such Participant.  Except as
otherwise provided in Section 4(e), no adjustments will be made for dividends,
distributions or other rights (whether ordinary or extraordinary, and whether in
cash, Shares, other securities or other property) for which the record date is
before the date the Certificates for the Shares are delivered.

(e) Termination of Service.  The Committee shall determine the extent to which
the Participant shall have the right to receive Other Stock-Based Awards
following the Participant’s Termination of Service. Such provisions shall be
determined in the sole discretion of the Committee, such provisions may be
included in the applicable Award Agreement, but need not be uniform among all
Other Stock-Based Awards issued pursuant to the Plan, and may reflect
distinctions based on the reasons for Termination of Service.



-24-

--------------------------------------------------------------------------------

 

 

10. Dividend Equivalents.    Unless otherwise provided by the Committee, no
adjustment shall be made in the Shares issuable or taken into account under
Awards on account of cash dividends that may be paid or other rights that may be
issued to the holders of Shares prior to issuance of such Shares under such
Award.  The Committee may grant Dividend Equivalents based on the dividends
declared on Shares that are subject to any Award, including any Award the
payment or settlement of which is deferred pursuant to Section 21(d).  Any Award
of Dividend Equivalents may be credited as of the dividend payment dates, during
the period between the Grant Date of the Award and the date the Award becomes
payable or terminates or expires, as determined by the Committee.  Dividend
Equivalents may be subject to any limitations and/or restrictions determined by
the Committee. Dividend Equivalents shall be converted to cash or additional
Shares by such formula and at such time, and shall be paid at such times, as may
be determined by the Committee. Notwithstanding the foregoing, in no event will
dividend rights with respect to any Award subject to the satisfaction of
performance goals be payable prior to the satisfaction of such performance
goals.

11. Cash-Based Awards.

(a) Grant of Cash-Based Awards.  Subject to the terms of the Plan, Cash-Based
Awards may be granted to Participants in such amounts and upon such terms, and
at any time and from time to time, as shall be determined by the Committee, in
accordance with the Plan.  The maximum dollar limit for cash-based Awards that
may be granted under the Plan to any one individual in any one fiscal year may
not exceed $1,500,000. A Cash-Based Award entitles the Participant who receives
such Award to receive a payment in cash upon the attainment of applicable
Performance Goals for the applicable performance period, and/or satisfaction of
other terms and conditions, in each case determined by the Committee, and which
shall be set forth in the Award Agreement.  The terms and conditions of such
Awards shall be consistent with the Plan and set forth in the Award Agreement
and need not be uniform among all such Awards or all Participants receiving such
Awards.

(b) Earning and Payment of Cash-Based Awards.  Cash-Based Awards shall become
earned, in whole or in part, based upon the attainment of Performance Goals
specified by the Committee and/or the occurrence of any event or events and/or
satisfaction of such terms and conditions, including a Change in Control, as the
Committee shall determine, either at or after the Grant Date.  The Committee
shall determine the extent to which any applicable Performance Goals and/or
other terms and conditions of a Cash-Based Award are attained or not attained
following conclusion of the applicable performance period.  The Committee may,
in its discretion, waive any such performance goals and/or other terms and
conditions relating to any such Award. Payment of earned Cash-Based Awards shall
be as determined by the Committee and set forth in the Award Agreement.

(c) Termination of Employment or Service.  Each Award Agreement shall set forth
the extent to which the Participant shall have the right to retain a Cash-Based
Award following such Participant’s Termination of Service.  Such provisions
shall be determined in the sole discretion of the Committee, shall be included
in the applicable Award Agreement, need not be uniform among all such Awards
issued pursuant to the Plan, and may reflect distinctions based on the reasons
for Termination of Service.



-25-

--------------------------------------------------------------------------------

 

 

12. Performance Compensation Awards.

(a) Generally.  The Committee shall have authority, at the time of grant of any
Award under Sections 8, 9 and 11 of the Plan to designate such Award as a
Performance Compensation Award.  A Performance Compensation Award is intended to
qualify as “qualified performance-based compensation” under Section 162(m) of
the Code.  In the event that the Committee determines, in its discretion, to
grant Awards that are not designated as Performance Compensation Awards, the
Committee may make such grants without satisfying the requirements of Code
Section 162(m) and may, in its discretion, base earning of such Awards on
performance measures other than those set forth in Section 12(c).

(b) Discretion of Committee with Respect to Performance Compensation
Awards.  With regard to a particular Performance Period, the Committee shall
have discretion to select the length of such Performance Period, the type or
types of Performance Compensation Awards to be issued, the Performance Measure
or Performance Measures that will be used to establish the Performance Goal or
Performance Goals, the kinds and/or levels of the Performance Goal or
Performance Goals that is or are to apply and the Performance Formula.  Within
the first 90 days of a Performance Period (or, if longer or shorter, within the
maximum period allowed under Section 162(m) of the Code), the Committee shall,
with regard to the Performance Compensation Awards to be issued for such
Performance Period, exercise its discretion with respect to each of the matters
enumerated in the immediately preceding sentence and record the same in writing.

(c) Performance Measures.  The Performance Measures that shall be used to
establish the Performance Goals shall be based on the attainment of specific
levels of performance of the Company (and/or one or more Affiliates, divisions
or operational units, or any combination of the foregoing) and shall include the
following: (i) net earnings or net income (before or after interest, taxes
and/or other adjustments); (ii) basic or diluted earnings per share (before or
after interest, taxes and/or other adjustments); (iii) book value per share;
(iv) net revenue or revenue growth; (v) net interest margin; (vi) operating
profit (before or after taxes); (vii) profit growth; (viii) profit-related
return ratios; (ix) return on assets, equity, capital, revenue, investment or
similar measure; (x) cash flow (including operating cash flow and free cash
flow); (xi) share price (including growth measures and total shareholder
return); (xii) working capital; (xiii) expense targets; (xiv) margins;
(xv) operating efficiency; (xvi) measures of economic value added; (xvii) asset
quality; (xviii) asset growth; (xix) employee retention; (xx) attainment of
strategic or operational initiatives; (xxi) enterprise value; (xxii) dividend
payout ratios; (xxiii) dividend yield; (xxiv) market share, mergers,
acquisitions, or sales of assets; (xxv) revenue per employee; (xxvi) employee
satisfaction/engagement; (xxvii) customer satisfaction; or (xviii) any
combination of the foregoing.  Any one or more of the Performance Measures may
be used on an absolute or relative basis to measure the performance of the
Company and/or one or more Affiliates as a whole or any business unit(s) of the
Company and/or one or more Affiliates or any combination thereof, as the
Committee may determine in its discretion, or any of the above Performance
Measures may be compared to the performance of a selected group of comparison
companies, or a published or special index that the Committee, in its
discretion, determines, or as compared to various stock market indices.  To the
extent required under Section 162(m) of the Code, the Committee shall, within
the first 90 days of a Performance Period (or, if longer or shorter, within the
maximum period allowed under Section 162(m) of the Code), define in an objective
fashion the manner of calculating the relevant Performance Measures and
Performance Goals it selects to use for such Performance Period and thereafter
communicate such Performance Measures and Performance Goals to the Participant.



-26-

--------------------------------------------------------------------------------

 

 

(d) Modification of Performance Goals.  In the event that applicable tax and/or
securities laws change to permit Committee discretion to alter the governing
Performance Measures without obtaining stockholder approval of such alterations,
the Committee shall have discretion to make such alterations without obtaining
stockholder approval.  The Committee is authorized at any time during the first
90 days of a Performance Period (or, if longer or shorter, within the maximum
period allowed under Section 162(m) of the Code), or at any time thereafter to
the extent the exercise of such authority at such time would not cause the
Performance Compensation Awards granted to any Participant for such Performance
Period to fail to qualify as “qualified performance-based compensation” under
Section 162(m) of the Code, in its discretion, to adjust or modify the
calculation of a Performance Goal for such Performance Period, based on and in
order to appropriately reflect the following events: (i) asset write-downs;
(ii) litigation or claim judgments or settlements; (iii) the effect of changes
in tax laws, accounting principles, or other laws or regulatory rules affecting
reported results; (iv) any reorganization and restructuring programs; (v) the
cumulative effect of changes in accounting principles; (vi) extraordinary
nonrecurring items as described in Accounting Principles Board Opinion No. 30
(or any successor pronouncement thereto); (vii) acquisitions, divestitures or
discontinued operations; (viii) gains or losses on refinancing or extinguishment
of debt; (ix) foreign exchange gains and losses; (x) a change in the Company’s
fiscal year; (xi) any other specific unusual  events, or objectively
determinable category thereof and (xii) any other specific nonrecurring events,
or objectively determinable category thereof.

(e) Payment of Performance Compensation Awards.  A Participant shall be eligible
to receive payment in respect of a Performance Compensation Award only to the
extent that the Performance Goals for such Award are achieved and the
Performance Formula as applied against such Performance Goals determines that
all or some portion of such Participant’s Award has been earned for the
Performance Period.  After the close of each Performance Period, the Committee
shall review and certify in writing whether, and to what extent, the Performance
Goals for such Performance Period have been achieved and, if so, determine and
certify in writing the amount of the Performance Compensation Award to be paid
to the Participant and, in so doing, the Committee may use negative discretion,
consistent with Section 162(m), to eliminate or reduce, but not increase, the
amount of the Award otherwise payable to the Participant based upon such
performance.  The Committee shall not have discretion to (i) waive the
achievement of Performance Goals applicable to any Performance Compensation
Award, except in the case of the Participant’s death, disability or a Change in
Control or (ii) increase a Performance Compensation Award above the applicable
share limits set forth in the Plan, except as otherwise provided herein.

13. Transferability Of Awards; Beneficiary Designation.

(a) Transferability of Incentive Stock Options.  No Incentive Stock Option or
Tandem SAR granted in connection with an Incentive Stock Option may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution or in accordance with
Section 13(c). Further, all Incentive Stock Options and Tandem SARs granted in
connection with Incentive Stock Options granted to a Participant shall be
exercisable during his or her lifetime only by such Participant.



-27-

--------------------------------------------------------------------------------

 

 

(b) Except as otherwise provided in Section 8(e) or Section 13(c) or a
Participant’s Award Agreement or otherwise determined at any time by the
Committee, no Award granted under the Plan may be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution; provided that the Committee may permit further
transferability, on a general or a specific basis, and may impose conditions and
limitations on any permitted transferability, subject to any applicable Period
of Restriction; provided further,  however, that no Award may be transferred for
value or other consideration without first obtaining approval thereof by the
stockholders of the Company. Further, except as otherwise provided in a
Participant’s Award Agreement or otherwise determined at any time by the
Committee, or unless the Committee decides to permit further transferability,
subject to any applicable Period of Restriction, all Awards granted to a
Participant under the Plan, and all rights with respect to such Awards, shall be
exercisable or available during his or her lifetime only by or to such
Participant. With respect to those Awards, if any, that are permitted to be
transferred to another individual, references in the Plan to exercise or payment
related to such Awards by or to the Participant shall be deemed to include, as
determined by the Committee, the Participant’s permitted transferee.  In the
event any Award is exercised by or otherwise paid to the executors,
administrators, heirs or distributees of the estate of a deceased Participant,
or such a Participant’s beneficiary, or the transferee of an Award, in any such
case, pursuant to the terms and conditions of the Plan and the applicable
Agreement and in accordance with such terms and conditions as may be specified
from time to time by the Committee, the Company shall be under no obligation to
issue Shares thereunder unless and until the Company is satisfied, as determined
in the discretion of the Committee, that the person or persons exercising such
Award, or to receive such payment, are the duly appointed legal representative
of the deceased Participant’s estate or the proper legatees or distributees
thereof or the named beneficiary of such Participant, or the valid transferee of
such Award, as applicable.  Any purported assignment, transfer or encumbrance of
an Award that does not comply with this Section 13(b) shall be void and
unenforceable against the Company.  All of the terms and conditions of the Plan
and the Award Agreements will be binding upon any permitted successors and
assigns.

(c) Beneficiary Designation.  Each Participant may, from time to time, name any
beneficiary or beneficiaries who shall be permitted to exercise his or her
Option or SAR or to whom any benefit under the Plan is to be paid in case of the
Participant’s death before he or she fully exercises his or her Option or SAR or
receives any or all of such benefit.  Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime.  In the absence of any such
beneficiary designation, a Participant’s unexercised Option or SAR, or amounts
due but remaining unpaid to such Participant, at the Participant’s death, shall
be exercised or paid as designated by the Participant by will or by the laws of
descent and distribution.



-28-

--------------------------------------------------------------------------------

 

 

14. Rights of Participants.

(a) Rights or Claims.  No person shall have any rights or claims under the Plan
except in accordance with the provisions of the Plan and any applicable Award
Agreement. The liability of the Company and any Affiliate under the Plan is
limited to the obligations expressly set forth in the Plan, and no term or
provision of the Plan may be construed to impose any further or additional
duties, obligations, or costs on the Company or any Affiliate thereof or the
Board or the Committee not expressly set forth in the Plan.    The grant of an
Award under the Plan shall not confer any rights upon the Participant holding
such Award other than such terms, and subject to such conditions, as are
specified in the Plan as being applicable to such type of Award, or to all
Awards, or as are expressly set forth in the Award Agreement evidencing such
Award.  Without limiting the generality of the foregoing, neither the existence
of the Plan nor anything contained in the Plan or in any Award Agreement shall
be deemed to:

(i) Give any Eligible Individual the right to be retained in the employment or
service of the Company and/or an Affiliate, whether in any particular position,
at any particular rate of compensation, for any particular period of time or
otherwise;

(ii) Restrict in any way the right of the Company and/or an Affiliate to
terminate, change or modify any Eligible Individual’s employment or  service at
any time with or without Cause;

(iii) Confer on any Eligible Individual any right of continued relationship with
the Company and/or an Affiliate, or alter any relationship between them,
including any right of the Company or an Affiliate to terminate, change or
modify its relationship with an Eligible Individual;

(iv) Constitute a contract of employment or service between the Company or any
Affiliate and any Eligible Individual, nor shall it constitute a right to remain
in the employ or service of the Company or any Affiliate;

(v) Give any Eligible Individual the right to receive any bonus, whether payable
in cash or in Shares, or in any combination thereof, from the Company and/or an
Affiliate, nor be construed as limiting in any way the right of the Company
and/or an Affiliate to determine, in its sole discretion, whether or not it
shall pay any Eligible Individual bonuses, and, if so paid, the amount thereof
and the manner of such payment; or

(vi) Give any Participant any rights whatsoever with respect to an Award except
as specifically provided in the Plan and the Award Agreement.

(b) Adoption of the Plan.    The adoption of the Plan shall not be deemed to
give any Eligible Individual or any other individual any right to be selected as
a Participant or to be granted an Award, or, having been so selected, to be
selected to receive a future Award.

(c) Vesting.  Notwithstanding any other provision of the Plan, a Participant’s
right or entitlement to exercise or otherwise vest in any Award not exercisable
or vested at the Grant Date thereof shall only result from continued services as
a Non-Employee Director or Consultant or continued employment, as the case may
be, with the Company or any Affiliate, or satisfaction of any other performance
goals or other conditions or restrictions applicable, by its terms, to such
Award, except, in each such case, as the Committee may, in its discretion,
expressly determine otherwise.



-29-

--------------------------------------------------------------------------------

 

 

(d) No Effects on Benefits; No Damages.  Payments and other compensation
received by a Participant under an Award are not part of such Participant’s
normal or expected compensation or salary for any purpose, including calculating
termination, indemnity, severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments under any laws, plans, contracts, policies, programs,
arrangements or otherwise.  A Participant shall, by participating in the Plan,
waive any and all rights to compensation or damages in consequence of
Termination of Service of such Participant for any reason whatsoever, whether
lawfully or otherwise, insofar as those rights arise or may arise from such
Participant ceasing to have rights under the Plan as a result of such
Termination of Service, or from the loss or diminution in value of such rights
or entitlements, including by reason of the operation of the terms of the Plan
or the provisions of any statute or law relating to taxation.  No claim or
entitlement to compensation or damages arises from the termination of the Plan
or diminution in value of any Award or Shares purchased or otherwise received
under the Plan.

(e) One or More Types of Awards.  A particular type of Award may be granted to a
Participant either alone or in addition to other Awards under the Plan.

15. Change In Control.

(a) Except to the extent otherwise provided in an Award Agreement, in the event
of a Change in Control, notwithstanding any provision of the Plan to the
contrary, the Committee may, in its discretion, provide that, with respect to
all or any portion of a particular outstanding Award or Awards:

(i) any outstanding Option, SAR or other Award (as applicable) that is not then
exercisable shall immediately become exercisable as to all or any portion of the
Shares covered thereby as of a time prior to the Change in Control;

(ii) all or any portion of the restrictions applicable to any outstanding Award
(including the Period of Restriction applicable to any outstanding Shares of
Restricted Stock or Restricted Stock Units) shall immediately lapse as of a time
prior to the Change in Control (including a waiver of any applicable performance
goals);

(iii) Performance periods in effect on the date the Change in Control occurs
shall end on such date, and (A) determine the extent to which the performance
goals or other performance goals with respect to each such performance period
have been met based upon such audited or unaudited financial information or
other information then available as it deems relevant and (B) cause the
Participant to receive partial or full payment of Awards for each such
performance period based upon the Committee’s determination of the degree of
attainment of the performance goals or other performance goals, or by assuming
that the applicable “target” levels of performance have been attained or on such
other basis determined by the Committee;

(iv) Awards previously deferred shall be settled in full as soon as practicable;

(v) any outstanding Awards shall be adjusted, substituted, converted, settled
and/or terminated as the Committee, in its discretion, deems appropriate and
consistent with the Plan’s purposes; and

(vi) with respect to any Options having a per Share exercise price equal to, or
in excess of, the Fair Market Value of a Share, such Options shall be canceled
and terminated without any payment or consideration therefor.



-30-

--------------------------------------------------------------------------------

 

 

To the extent practicable, any actions taken by the Committee under the
immediately preceding clauses (i) through (v) shall occur in a manner and at a
time which allows affected Participants the ability to participate in the Change
in Control transactions with respect to the Common Stock subject to their
Awards.

(b) No Implied Rights; Other Limitations.  No Participant shall have any right
to prevent the consummation of any of the acts described in Section 4(e) or this
Section 15 affecting the number of Shares available to, or other entitlement of,
such Participant under the Plan or such Participant’s Award.  Any actions or
determinations of the Committee under this Section 15 need not be uniform as to
all outstanding Awards, nor treat all Participants identically.  Notwithstanding
the foregoing provisions of this Section 15, the Committee shall determine the
adjustments provided in this Section 15 subject to Section 17(g)(vi), after
taking into account, among other things, to the extent applicable, the
provisions of the Code applicable to Incentive Stock Options, and in no event
may any Incentive Stock Option be exercised after ten (10) years from the Grant
Date thereof.

16. Amendment and Termination.

(a) Amendment and Termination of the Plan.  The Board may, at any time and with
or without prior notice, amend, alter, suspend or terminate the Plan,
retroactively or otherwise, but no such amendment, alteration, suspension or
termination of the Plan shall be made which would materially impair the
previously accrued rights of any Participant with respect to a previously
granted Award without such Participant’s consent, except any such amendment made
to comply with applicable law, tax rules, stock exchange rules or accounting
rules; provided,  however, that in any case, the Plan will terminate as provided
in Section 1(c).  Unless otherwise determined by the Board, shareholder approval
of any amendment, alteration, suspension or termination will be obtained only to
the extent necessary to comply with any applicable laws, regulations or rules of
a securities exchange or self-regulatory agency; provided,  however, if and to
the extent the Board determines that it is appropriate for Awards granted under
the Plan to constitute performance-based compensation within the meaning of
Section 162(m)(4)(C) of the Code, no amendment that would require shareholder
approval in order for amounts paid pursuant to the Plan to constitute
performance-based compensation within the meaning of Section 162(m)(4)(C) of the
Code will be effective without the approval of the shareholders of the Company
as required by Section 162(m) of the Code and, if and to the extent the Board
determines it is appropriate for the Plan to comply with the provisions of
Section 422 of the Code, no amendment that would require shareholder approval
under Section 422 of the Code will be effective without the approval of the
shareholders of the Company.



-31-

--------------------------------------------------------------------------------

 

 

(b) Amendment of Awards.  Subject to the immediately following sentence, the
Committee may unilaterally amend or alter the terms of any Award theretofore
granted, including any Award Agreement, retroactively or otherwise, but no such
amendment shall cause an Award to be inconsistent with the terms and conditions
of the Plan or materially impair the previously accrued rights of the
Participant to whom such Award was granted with respect to such Award without
his or her consent, except such an amendment made to cause the Plan or such
Award to comply with applicable law, tax rules, stock exchange rules or
accounting rules.  Except in connection with a corporate transaction involving
the Company or as provided in Section 4(e) or as approved by the Company’s
stockholders, during any period that the Company is subject to the reporting
requirements of the Exchange Act, the terms of an outstanding Option or SAR may
not be amended to reduce the Option Price or Grant Price thereof, an outstanding
Option or SAR may not be cancelled in exchange for cash, the granting of an
Option or SAR to the Participant at a lower Option Price or Grant Price, or the
granting to the Participant another Award of a different type, and no Option or
SAR shall otherwise be subject to any action that is  considered a “repricing”
for purposes of the stockholder approval rules of the Applicable Exchange,
without the approval of the Company’s shareholders.

(c) Awards After Termination of Plan. All Awards made under the Plan before its
termination will remain in effect until such Awards have been satisfied or
terminated in accordance with the terms and provisions of the Plan and the
applicable Award Agreements and provided further that no Awards (other than an
Option or SAR) that are intended to be “performance-based” under Section 162(m)
of the Code shall be granted on or after the five-year anniversary of the
shareholder approval of the Plan unless the Performance Goals are reapproved (or
other designated performance goals are approved) by the shareholders no later
than the first shareholder meeting that occurs in the fifth year following the
year in which shareholders previously approved the Performance Goals.

17. Tax Withholding and Other Tax Matters.

(a) Tax Withholding.  The Company and/or any Affiliate are authorized to
withhold from any Award granted or payment due under the Plan the amount of all
Federal, state, local and non-United States taxes due in respect of such Award
or payment and take any such other action as may be necessary or appropriate, as
determined by the Committee, to satisfy all obligations for the payment of such
taxes. No later than the date as of which an amount first becomes includible in
the gross income or wages of a Participant for federal, state, local, or
non-U.S. tax purposes with respect to any Award, such Participant shall pay to
the Company, or make arrangements satisfactory to the Committee regarding the
payment of, any federal, state, local or non-U.S. taxes or social security (or
similar) contributions of any kind required by law to be withheld with respect
to such amount.    The obligations of the Company under the Plan shall be
conditional on such payment or satisfactory arrangements (as determined by the
Committee in its discretion), and the Company and the Subsidiaries and
Affiliates shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment otherwise due to such Participant, whether or not
under the Plan.



-32-

--------------------------------------------------------------------------------

 

 

(b) Withholding or Tendering Shares.  Without limiting the generality of
Section 17(a), subject to any applicable laws, a Participant may (unless
disallowed by the Committee) elect to satisfy or arrange to satisfy, in whole or
in part, the tax obligations incident to an Award by: (i) electing to have the
Company withhold Shares or other property otherwise deliverable to such
Participant pursuant to his or her Award (provided,  however, that the amount of
any Shares so withheld shall not exceed the amount necessary to satisfy required
Federal, state, local and non-United States withholding obligations using the
minimum statutory withholding rates for Federal, state, local and/or non-U.S.
tax purposes, including payroll taxes, that are applicable to supplemental
taxable income) and/or (ii) tendering to the Company Shares already owned by
such Participant (or by such Participant and his or her spouse jointly) and
either previously acquired by the Participant on the open market or held by the
Participant for at least six (6) months at the time of exercise or payment (or
which meet any such other requirements as the Committee may determine are
necessary in order to avoid an accounting earnings charge on account of the use
of such Shares to satisfy such tax obligations), based, in each case, on the
Fair Market Value of the Common Stock on the payment date as determined by the
Committee.  All such elections shall be irrevocable, made in writing, signed by
the Participant, and shall be subject to any restrictions or limitations that
the Committee, in its sole discretion, deems appropriate.  The Committee may
establish such procedures as it deems appropriate, including making irrevocable
elections, for settlement of withholding obligations with Common Stock.

(c) Restrictions.  The satisfaction of tax obligations pursuant to this
Section 17 shall be subject to such restrictions as the Committee may impose,
including any restrictions required by applicable law or the rules and
regulations of the SEC, and shall be construed consistent with an intent to
comply with any such applicable laws, rule and regulations.

(d) Special Incentive Stock Option Obligations.  The Committee may require a
Participant to give prompt written notice to the Company concerning any
disposition of Shares received upon the exercise of an Incentive Stock Option
within: (i) two (2) years from the Grant Date such Incentive Stock Option to
such Participant or (ii) one (1) year from the transfer of such Shares to such
Participant or (iii) such other period as the Committee may from time to time
determine.  The Committee may direct that a Participant with respect to an
Incentive Stock Option undertake in the applicable Award Agreement to give such
written notice described in the preceding sentence, at such time and containing
such information as the Committee may prescribe, and/or that the certificates
evidencing Shares acquired by exercise of an Incentive Stock Option refer to
such requirement to give such notice.

(e) Section 83(b) Election.  If a Participant makes an election under
Section 83(b) of the Code to be taxed with respect to an Award as of the date of
transfer of Shares rather than as of the date or dates upon which the
Participant would otherwise be taxable under Section 83(a) of the Code, such
Participant shall deliver a copy of such election to the Company upon or prior
to the filing such election with the Internal Revenue Service.  Neither the
Company nor any Affiliate shall have any liability or responsibility relating to
or arising out of the filing or not filing of any such election or any defects
in its construction.

(f) No Guarantee of Favorable Tax Treatment.  Although the Company intends to
administer the Plan so that Awards will be exempt from, or will comply with, the
requirements of Code Section 409A, the Company does not warrant that any Award
under the Plan will qualify for favorable tax treatment under Code Section 409A
or any other provision of federal, state, local, or non-United States law.  The
Company shall not be liable to any Participant for any tax, interest, or
penalties the Participant might owe as a result of the grant, holding, vesting,
exercise, or payment of any Award under the Plan.



-33-

--------------------------------------------------------------------------------

 

 

(g) Nonqualified Deferred Compensation.

(i) It is the intention of the Company that no Award shall be deferred
compensation subject to Code Section 409A unless and to the extent that the
Committee specifically determines otherwise as provided in paragraph (ii) of
this Section 17(g), and the Plan and the terms and conditions of all Awards
shall be interpreted and administered accordingly.

(ii) The terms and conditions governing any Awards that the Committee determines
will be subject to Section 409A of the Code, including any rules for payment or
elective or mandatory deferral of the payment or delivery of Shares or cash
pursuant thereto, and any rules regarding treatment of such Awards in the event
of a Change in Control, shall be set forth in the applicable Award Agreement and
shall be intended to comply in all respects with Section 409A of the Code, and
the Plan and the terms and conditions of such Awards shall be interpreted and
administered accordingly.

(iii) The Committee shall not extend the period to exercise an Option or Stock
Appreciation Right to the extent that such extension would cause the Option or
Stock Appreciation Right to become subject to Code Section 409A.

(iv) No Dividend Equivalents shall relate to Shares underlying an Option or SAR
unless such Dividend Equivalent rights are explicitly set forth as a separate
arrangement and do not cause any such Option or SAR to be subject to Code
Section 409A.

(v) The Company shall have complete discretion to interpret and construe the
Plan and any Award Agreement in any manner that establishes an exemption from
(or compliance with) the requirements of Code Section 409A.    If for any
reason, such as imprecision in drafting, any provision of the Plan and/or any
Award Agreement does not accurately reflect its intended establishment of an
exemption from (or compliance with) Code Section 409A, as demonstrated by
consistent interpretations or other evidence of intent, such provision shall be
considered ambiguous as to its exemption from (or compliance with) Code
Section 409A and shall be interpreted by the Company in a manner consistent with
such intent, as determined in the discretion of the Company.  If,
notwithstanding the foregoing provisions of this Section 17(g)(v), any provision
of the Plan or any Award Agreement would cause a Participant to incur any
additional tax or interest under Code Section 409A, the Company shall reform
such provision in a manner intended to avoid the incurrence by such Participant
of any such additional tax or interest; provided that the Company shall
maintain, to the extent reasonably practicable, the original intent and economic
benefit to the Participant of the applicable provision without violating the
provisions of Code Section 409A.



-34-

--------------------------------------------------------------------------------

 

 

(vi) Notwithstanding the provisions of Section 4(e) to the contrary, (1) any
adjustments made pursuant to Section 4(e) to Awards that are considered
“deferred compensation” subject to Section 409A of the Code shall be made in
compliance with the requirements of Section 409A of the Code; (2) any
adjustments made pursuant to Section 4(e) to Awards that are not considered
“deferred compensation” subject to Section 409A of the Code shall be made in
such a manner as to ensure that after such adjustment, the Awards either
(A) continue not to be subject to Section 409A of the Code or (B) comply with
the requirements of Section 409A of the Code; and (3) in any event, neither the
Committee nor the Board shall have any authority to make any adjustments,
substitutions or changes pursuant to Section 4(e) to the extent the existence of
such authority would cause an Award that is not intended to be subject to
Section 409A of the Code at the Grant Date thereof to be subject to Section 409A
of the Code.

(vii) If any Award is subject to Section 409A of the Code, the provisions of
Section 15 shall be applicable to such Award only to the extent specifically
provided in the Award Agreement and permitted pursuant to paragraph (ii) of this
Section 17(g).

(viii) Notwithstanding any other provision in the Plan, any Award Agreement or
any other written document establishing the terms and conditions of an Award, if
any Participant is a “specified employee,” within the meaning of Section 409A of
the Code, as of the date of his or her “separation from service” (as defined
under Section 409A of the Code), then, to the extent required by Treasury
Regulation Section 1.409A-3(i)(2) (or any successor provision), any payment made
to such Participant on account of his or her separation from service shall not
be made before a date that is six months after the date of his or her separation
from service.  The Committee may elect any of the methods of applying this rule
that are permitted under Treasury Regulation Section 1.409A-3(i)(2)(ii) (or any
successor provision).

18. Limits Of Liability; Indemnification.

(a) Limits of Liability.  Any liability of the Company or an Affiliate to any
Participant with respect to any Award shall be based solely upon contractual
obligations created by the Plan and the Award Agreement.

(i) None of the Company, any Affiliate, any member of the Board or the Committee
or any other person participating in any determination of any question under the
Plan, or in the interpretation, administration or application of the Plan, shall
have any liability, in the absence of bad faith, to any party for any action
taken or not taken in connection with the Plan, except as may expressly be
provided by statute.

(ii) Each member of the Committee, while serving as such, shall be considered to
be acting in his or her capacity as a director of the Company.  Members of the
Board of Directors and members of the Committee acting under the Plan shall be
fully protected in relying in good faith upon the advice of counsel and shall
incur no liability except for gross negligence or willful misconduct in the
performance of their duties.



-35-

--------------------------------------------------------------------------------

 

 

(iii) The Company shall not be liable to a Participant or any other person as
to: (i) the non-issuance of Shares as to which the Company has been unable to
obtain from any regulatory body having relevant jurisdiction the authority
deemed by the Committee or the Company’s counsel to be necessary to the lawful
issuance and sale of any Shares hereunder, (ii) any tax consequence expected,
but not realized, by any Participant or other person due to the receipt,
exercise or settlement of any Option or other Award, or (iii) any tax, interest,
or penalties any Participant or other person might owe as a result of the grant,
holding, vesting, exercise, or payment of any Award under the Plan.

(b) Indemnification.    Subject to the requirements of Delaware law, each
individual who is or shall have been a member of the Committee or of the Board,
or an officer of the Company to whom authority was delegated in accordance with
Section 3 (each such person, a “Covered Person”), shall be indemnified and held
harmless by the Company against and from any loss, cost, liability, or expense
that may be imposed upon or reasonably incurred by him or her in connection with
or resulting from any claim, action, suit, or proceeding to which he or she may
be a party or in which he or she may be involved by reason of any action taken
or failure to act under the Plan and against and from any and all amounts paid
by him or her in settlement thereof, with the Company’s approval, or paid by him
or her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes
to handle and defend it on his or her own behalf, unless such loss, cost,
liability, or expense is a result of the individual’s own willful misconduct or
except as provided by statute.  The foregoing right of indemnification shall not
be exclusive of any other rights of indemnification to which such individual may
be entitled under the Company’s Certificate of Incorporation or By-Laws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
or hold harmless such individual.

19. Successors.  All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

20. Forfeiture / Clawback.  The Committee may, in its discretion, specify in an
Award Agreement or a policy that will be deemed incorporated into an Award
Agreement by reference (regardless of whether such policy is established before
or after the date of such Award Agreement), that a Participant’s rights,
payments, and benefits with respect to an Award shall be subject to reduction,
cancellation, forfeiture, rescission or recoupment upon the occurrence of
certain specified events, in addition to any otherwise applicable vesting,
restrictions or performance conditions of an Award. Such events may include, but
shall not be limited to, Termination of Service with or without cause, breach of
noncompetition, confidentiality, or other restrictive covenants that may apply
to the Participant, or restatement of the Company’s financial statements to
reflect adverse results from those previously released financial statements, as
a consequence of errors, omissions, fraud, or misconduct.



-36-

--------------------------------------------------------------------------------

 

 

21. Miscellaneous.

(a) Drafting Context; Captions.  Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine; the
plural shall include the singular and the singular shall include the
plural.  The words “Section,” and “paragraph” herein shall refer to provisions
of the Plan, unless expressly indicated otherwise. The words “include,”
“includes,” and “including” herein shall be deemed to be followed by “without
limitation” whether or not they are in fact followed by such words or words of
similar import, unless the context otherwise requires.  The headings and
captions appearing herein are inserted only as a matter of convenience. They do
not define, limit, construe, or describe the scope or intent of the provisions
of the Plan.

(b) Severability.  In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

(c) Exercise and Payment of Awards.  An Award shall be deemed exercised or
claimed when the Secretary of the Company or any other Company official or other
person designated by the Committee for such purpose receives appropriate Notice
from a Participant, in form acceptable to the Committee, together with payment
of the applicable Option Price, Grant Price or other purchase price, if any, and
compliance with Section 17, in accordance with the Plan and such Participant’s
Award Agreement.

(d) Deferrals.  Subject to applicable law, the Committee may from time to time
establish procedures pursuant to which a Participant may defer on an elective or
mandatory basis receipt of all or a portion of the cash or Shares subject to an
Award on such terms and conditions as the Committee shall determine, including
those of any deferred compensation plan of the Company or any Affiliate
specified by the Committee for such purpose.

(e) No Effect on Other Plans.  Neither the adoption of the Plan nor anything
contained herein shall affect any other compensation or incentive plans or
arrangements of the Company or any Affiliate, or prevent or limit the right of
the Company or any Affiliate to establish any other forms of incentives or
compensation for their directors, officers, eligible employees or consultants or
grant or assume options or other rights otherwise than under the Plan.

(f) Section 16 of Exchange Act and Section 162(m) of the Code.  The provisions
and operation of the Plan are intended to ensure that no transaction under the
Plan is subject to (and not exempt from) the short-swing profit recovery rules
of Section 16(b) of the Exchange Act.  Unless otherwise stated in the Award
Agreement, notwithstanding any other provision of the Plan, any Award granted to
an Insider shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16(b) of the Exchange Act (including
Rule 16b-3) that are requirements for the application of such exemptive rule,
and the Plan and the Award Agreement shall be deemed amended to the extent
necessary to conform to such limitations. Furthermore, notwithstanding any other
provision of the Plan or an Award Agreement, any Performance Compensation Award
shall be subject to any applicable limitations set forth in Code Section 162(m)
or any regulations or rulings issued thereunder (including any amendment to the
foregoing) that are requirements for qualification as “other performance-based
compensation” as described in Code Section 162(m)(4)(C), and the Plan and the
Award Agreement shall be deemed amended to the extent necessary to conform to
such requirements and no action of the Committee that would cause such Award not
to so qualify shall be effective.



-37-

--------------------------------------------------------------------------------

 

 

(g) Requirements of Law; Limitations on Awards.

(i) The granting of Awards and the issuance of Shares under the Plan shall be
subject to all applicable laws, rules, and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required.

(ii) If at any time the Committee shall determine, in its discretion, that the
listing, registration and/or qualification of Shares upon any securities
exchange or under any state, Federal or non-United States law, or the consent or
approval of any governmental regulatory body, is necessary or desirable as a
condition of, or in connection with, the sale or purchase of Shares hereunder,
the Company shall have no obligation to allow the grant, exercise or payment of
any Award, or to issue or deliver evidence of title for Shares issued under the
Plan, in whole or in part, unless and until such listing, registration,
qualification, consent and/or approval shall have been effected or obtained, or
otherwise provided for, free of any conditions not acceptable to the Committee.

(iii) If at any time counsel to the Company shall be of the opinion that any
sale or delivery of Shares pursuant to an Award is or may be in the
circumstances unlawful or result in the imposition of excise taxes on the
Company or any Affiliate under the statutes, rules or regulations of any
applicable jurisdiction, the Company shall have no obligation to make such sale
or delivery, or to make any application or to effect or to maintain any
qualification or registration under the Securities Act, or otherwise with
respect to Shares or Awards and the right to exercise or payment of any Option
or Award shall be suspended until, in the opinion of such counsel, such sale or
delivery shall be lawful or will not result in the imposition of excise taxes on
the Company or any Affiliate.

(iv) Upon termination of any period of suspension under this Section 21(g), any
Award affected by such suspension which shall not then have expired or
terminated shall be reinstated as to all Shares available before such suspension
and as to the Shares which would otherwise have become available during the
period of such suspension, but no suspension shall extend the term of any Award.

(v) The Committee may require each person receiving Shares in connection with
any Award under the Plan to represent and agree with the Company in writing that
such person is acquiring such Shares for investment without a view to the
distribution thereof, and/or provide such other representations and agreements
as the Committee may prescribe.  The Committee, in its absolute discretion, may
impose such restrictions on the ownership and transferability of the Shares
purchasable or otherwise receivable by any person under any Award as it deems
appropriate.  Any such restrictions shall be set forth in the applicable Award
Agreement, and the certificates evidencing such shares may include any legend
that the Committee deems appropriate to reflect any such restrictions.

(vi) An Award and any Shares received upon the exercise or payment of an Award
shall be subject to such other transfer and/or ownership restrictions and/or
legending requirements as the Committee may establish in its discretion and may
be referred to on the certificates evidencing such Shares, including
restrictions under applicable Federal securities laws, under the requirements of
any stock exchange or market upon which such Shares are then listed
and/or traded, and under any blue sky or state securities laws applicable to
such Shares.



-38-

--------------------------------------------------------------------------------

 

 

(h) Participants Deemed to Accept Plan.  By accepting any benefit under the
Plan, each Participant and each person claiming under or through any such
Participant shall be conclusively deemed to have indicated their acceptance and
ratification of, and consent to, all of the terms and conditions of the Plan and
any action taken under the Plan by the Board, the Committee or the Company, in
any case in accordance with the terms and conditions of the Plan.

(i) Non-Uniform Determinations. The Committee’s determinations under the Plan
and Award Agreements need not be uniform and any such determinations may be made
by it selectively among persons who receive, or are eligible to receive, Awards
under the Plan (whether or not such persons are similarly situated).  Without
limiting the generality of the foregoing, the Committee will be entitled, among
other things, to make non-uniform and selective determinations under Award
Agreements, and to enter into non-uniform and selective Award Agreements, as to
(a) the persons to receive Awards, (b) the terms and provisions of Awards and
(c) whether a Grantee’s Employment has been terminated for purposes of the Plan.

(j) Governing Law.  Except as to matters concerning the issuance of Shares or
other matters of corporate governance, which shall be determined, and related
Plan and Award provisions, which shall be construed, under the laws of the State
of Delaware, the Plan and each Award Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of the Plan to the substantive law of another
jurisdiction.  Unless otherwise provided in the Award Agreement, Participants
are deemed to submit to the exclusive jurisdiction and venue of the federal or
state courts of the State of Delaware, to resolve any and all issues that may
arise out of or relate to the Plan or any related Award Agreement.

(k) Plan Unfunded.  The Plan shall be an unfunded plan for incentive
compensation.  The Company shall not be required to establish any special or
separate fund or to make any other segregation of assets to assure the issuance
of Shares or the payment of cash upon exercise or payment of any
Award.  Proceeds from the sale of Shares pursuant to Options or other Awards
granted under the Plan shall constitute general funds of the Company. With
respect to any payments not yet made to any person pursuant to an Award, nothing
contained in the Plan or any Award Agreement shall give such person any rights
that are greater than those of a general creditor of the Company or any
Affiliate, and a Participant’s rights under the Plan at all times constitute an
unsecured claim against the general assets of the Company for the payment any
amounts as they come due under the Plan.  Neither the Participant nor the
Participant’s duly-authorized transferee or beneficiaries shall have any claim
against or rights in any specific assets, Shares, or other funds of the Company
or any Affiliate.

(l) Administration Costs.  The Company and its Subsidiaries shall bear all costs
and expenses incurred in administering the Plan, including expenses of issuing
Shares pursuant to any Options or other Awards granted hereunder.

(m) Uncertificated Shares.  To the extent that the Plan provides for issuance of
certificates to reflect the transfer of Shares, the transfer of such Shares may
nevertheless be effected on a noncertificated basis, to the extent not
prohibited by applicable law or the rules of any stock exchange.

(n) No Fractional Shares.  An Option or other Award shall not be exercisable
with respect to a fractional Share or the full number of Shares then subject to
the Option or other Award.  No fractional Shares shall be issued upon the
exercise or payment of an Option or other Award.



-39-

--------------------------------------------------------------------------------

 

 

(o) Affiliate Eligible Individuals.  In the case of a grant of an Award to any
Eligible Individual of an Affiliate, the Company may, if the Committee so
directs, issue or transfer the Shares, if any, covered by the Award to such
Affiliate, for such lawful consideration as the Committee may specify, upon the
condition or understanding that such Affiliate will transfer such Shares to such
Eligible Individual in accordance with the terms and conditions of such Award
and those of the Plan.  The Committee may also adopt procedures regarding
treatment of any Shares so transferred to an Affiliate that are subsequently
forfeited or canceled.

(p) Data Protection.  By participating in the Plan, each Participant consents to
the collection, processing, transmission and storage by the Company, in any form
whatsoever, of any data of a professional or personal nature which is necessary
for the purposes of administering the Plan.  The Company may share such
information with any Affiliate, any trustee, its registrars, brokers, other
third-party administrator or any person who obtains control of the Company or
any Affiliate or any division respectively thereof.

(q) Right of Offset.  The Company and the Affiliates shall have the right to
offset against the obligations to make payment or issue any Shares to any
Participant under the Plan, any outstanding amounts (including, without
limitation, travel and entertainment advance balances, loans, tax withholding
amounts paid by the employer, repayment obligations under any Awards,  or
amounts repayable to the Company or any Affiliate pursuant to tax equalization,
housing, automobile or other employee programs) such Participant then owes to
the Company or any Affiliate and any amounts the Committee otherwise deems
appropriate pursuant to any tax equalization policy or agreement, in each case
to the extent permitted by applicable law and not in violation of Code
Section 409A.

(r) Participants Based Outside of the United States.  The Committee may grant
awards to Eligible Individuals who are non-United States nationals, or who
reside outside the United States or who are not compensated from a payroll
maintained in the United States or who are otherwise subject to (or could cause
the Company to be subject to) legal or regulatory provisions of countries or
jurisdictions outside the United States, on such terms and conditions different
from those specified in the Plan as may, in the judgment of the Committee, be
necessary or desirable to foster and promote achievement of the purposes of the
Plan and comply with such legal or regulatory provisions, and, in furtherance of
such purposes, the Committee may make or establish such modifications,
amendments, procedures or subplans as may be necessary or advisable to comply
with such legal or regulatory requirements (including to maximize tax
efficiency). To the extent the Committee deems it necessary, appropriate or
desirable to comply with foreign law or practices and to further the purposes of
the Plan, the Committee may, without amending the Plan, establish special rules
applicable to Awards to Grantees who are foreign nationals, are employed outside
the United States, or both, and grant Awards (or amend existing Awards) in
accordance with those rules.

(s) Waiver of Claims. Each Participant of an Award recognizes and agrees that
before being selected by the Committee to receive an Award he or she has no
right to any benefits under such Award.  Accordingly, in consideration of the
Grantee’s receipt of any Award hereunder, he or she expressly waives any right
to contest the amount of any Award, the terms of any Award Agreement, any
determination, action or omission hereunder or under any Award Agreement by the
Committee, the Company or the Board, or any amendment to the Plan or any Award
Agreement (other than an amendment to the Plan or an Award Agreement to which
his or her consent is expressly required by the express terms of an Award
Agreement).



-40-

--------------------------------------------------------------------------------

 

 

(t) No Third Party Beneficiaries. Except as expressly provided in an Award
Agreement, neither the Plan nor any Award Agreement will confer on any person
other than the Company and a Participant any rights or remedies thereunder.  The
indemnification provisions of Section 18(b) will inure to the benefit of a
Covered Person’s estate and beneficiaries and legatees.

(u) Waiver of Jury Trial.  EACH PARTICIPANT WAIVES ANY RIGHT IT MAY HAVE TO
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN
CONNECTION WITH THE PLAN.

-41-

--------------------------------------------------------------------------------